                                 Case 20-23348-PDR                  Doc 1        Filed 12/07/20           Page 1 of 121


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                             Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Unipharma, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  10200 N.W. 67th Street
                                  Tamarac, FL 33321
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Broward                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.unipharmausa.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                   Case 20-23348-PDR                    Doc 1         Filed 12/07/20             Page 2 of 121
Debtor    Unipharma, LLC                                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                2834

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Tamarac 10200, LLC                                              Relationship            Affiliate
                                                            Southern District of
                                                 District   Florida                       When                              Case number, if known

Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                          Case 20-23348-PDR           Doc 1       Filed 12/07/20          Page 3 of 121
Debtor   Unipharma, LLC                                                         Case number (if known)
         Name




Official Form 201              Voluntary Petition for Non-Individuals Filing for Bankruptcy               page 3
                                Case 20-23348-PDR                   Doc 1        Filed 12/07/20              Page 4 of 121
Debtor   Unipharma, LLC                                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                                                                     50,001-100,000
                                                                                 5001-10,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                                 Case 20-23348-PDR                   Doc 1        Filed 12/07/20              Page 5 of 121
Debtor    Unipharma, LLC                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 7, 2020
                                                  MM / DD / YYYY


                             X   /s/ Neil F. Luria                                                        Neil F. Luria
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ Paul Steven Singerman                                                 Date December 7, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Paul Steven Singerman 378860
                                 Printed name

                                 Berger Singerman LLP
                                 Firm name

                                 1450 Brickell Avenue
                                 Suite 1900
                                 Miami, FL 33131
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     305-755-9500                  Email address      singerman@bergersingerman.com

                                 378860 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                   Case 20-23348-PDR                     Doc 1        Filed 12/07/20     Page 6 of 121




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Unipharma, LLC                                                                                  Case No.
                                                                                  Debtor(s)                 Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Restructuring Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       December 7, 2020                                          /s/ Neil F. Luria
                                                                       Neil F. Luria/Chief Restructuring Officer
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 7 of 121



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




            1000Bulbs
            2140 Merritt Drive
            Garland, TX 75041


            24/7 Environmental Services. LLc
            16040 NE 2nd Avenue
            North Miami Beach, FL 33162


            3M Corporate Headquarters
            3M Center
            St. Paul, MN 55144-1000


            A & R Consulting Chemical LLC
            1735 West 60 ST, Apt M-209
            Hialeah, FL 33012


            A Flag And Flag Pole Co
            3427 Griffin Road
            Fort Lauderdale, FL 33312


            A.M.R.P. Handels AG
            Vogessenstrasse, Basel Suiza
            Postfach CH4009 Basel
            Switerland


            AA Electric SE Inc
            2011 S Combee Road
            Lakeland, FL 33801


            AAPS
            2107 Wilson Blvd Suite 700
            Arlington, VA 22201


            Aaron Equipment Company
            735 E Green Street
            Bensenville,, IL 60106


            Abcam Inc.
            1 Kendall Square, Suite B2304
            Cambridge, MA 02139-1517


            ABS Quality Evaluations, Inc.
            P.O. Box 915092
            Dallas,, TX 75391-5092
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 8 of 121




        Access Elevator and Electric Supply
        1302 65th Street
        Emeryville, CA 94608


        Accutech Instrumentation, Inc.
        PO BOX 751278
        Charlotte, NC 28275


        ACE Blueprinting Inc.
        6775 NW 15th Ave
        Fort Lauderdal, FL 33309


        ACE Cleaning Equipment
        300 SE 10th Street
        Pompano Beach, FL 33060


        ACE Cleaning Equipment
        2776 N Dixie Highway
        Ft Lauderdale, FL 33334


        Acme Plastics Inc.
        800 NW 159 th Drive
        Mimai, FL 33169


        Acme Tools
        1603 12th Ave.
        Grand Forks, ND 58203


        ACS Corporate
        2900 S. 160th Street
        New Berlin, WI 53151


        Adams Air & Hydraulics, Inc
        904 S 20th St.
        Tampa, FL 33605


        Adams Air & Hydraulics, Inc
        7209 East Adamo Drive
        Tampa, FL 33619


        ADE HVAC
        7485 Davie Road
        Davie, FL 33024
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 9 of 121




        ADE Systems, Inc.
        19 Wilbur Street
        Lynbrook,, NY 11563


        Adhesive Tech
        3 Merrill Industrial Drive
        Hampton, NH 03842


        Adl Supply
        PO Box 226378
        Miami, FL 33222


        ADP Screening & Selection Services
        P.O. Box 645177
        Cincinnati, OH 45264-5177


        ADP, LLC
        PO Box 842875
        Boston, MA 02284-2875


        Advance Instruments LLC
        Two Technology Way
        Norwood, MA 02062


        Advance Nutraceuticals, LLC
        240 South Main Street
        South Hackensack, NJ 07606


        Advanced Laboratories
        8969 Cleveland Road
        Clayton,, NC 27520


        Advanced Roofing Inc
        1950 NW 22nd St
        Fort Lauderdale, FL 33311


        Advanced Technical Sales
        641 NW 26th Court
        Pompano Beach, FL 33064


        AEC, Inc
        1100 East Woodfield Road
        Schaumburg, IL
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 10 of 121




         AEC, Inc
         Department 4514
         Carol Stream, IL 60122-4514


         Aerotek, Inc.
         3689 Collection CTR. DR.
         Chicago, IL 60693


         AGC Electric Inc.
         2660 West 79th Street
         Hialeah, FL 33016


         Agilent Technologies, Inc.
         2850 Centerville Road BU3-2
         Welmington, DE 19808-1610


         Agilent Technologies, Inc.
         4187 Collections Center Drive
         Chicago, IL 60693


         Aguacate Live US LLC
         14540 SW 77th Ave
         Palmetto Bay, FL 33158


         AIDP, Inc.
         19535 E Walnut Dr. South
         City of Industry, CA 91748


         Air Engineering
         2040 North Hawthorne Ave
         Melrose Park, IL 60160


         Air-Eze Scientific Services
         2034 Thomas Street
         Hollywood, FL 33020


         Air-Tite Products CO., Inc
         565 Central Drive, Suite 101
         Virginia Beach, VA 23454


         Airgas
         PO Box 734672
         Dallas, TX 75373-4672
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 11 of 121




         Airgas
         PO Box 532609
         Atlanta, GA 30353-2609


         Airplan USA
         4601 Sheridan Street, Unit 211
         Hollywood,, FL 33021


         Airplan USA
         15807 Biscayne Blvd
         North Miami Beach, FL 33160


         Akerman LLP
         98 Southeast Seventh Street
         Miami, FL 33131


         Alcami Corporation
         P.O.Box 603059
         Charlotte, NC 28260-3059


         Alisped U.S.A. INC
         381 Sunrise Hwy Ste 505
         Lynbrook, NY 11563


         All Fuses
         17005 Westfield Park Rd
         Westfield, IN 46074


         All Pneumatic Co.
         2150 W 10TH Ave
         Hialeah, FL 33010


         All Times Nutrition LLC
         16475 Golf Club Rd. Suite #304
         Weston, FL 33326


         Allegheny Bradford Corporation
         P.O. Box 200
         Bradford, PA 16701


         Allied Electronics Automation
         7151 Jack Newell Blvd S.
         Fort Worth, TX 76118
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 12 of 121




         Alro Steel Corporation
         3100 E High Street, PO Box 927
         Jackson, MI 49204-0927


         Amanda Vivas Consulting LLC,
         421 NE 6TH ST. # 525
         Fort Lauderdale, FL 33304


         Amazon
         410 Terry Ave. North
         Seattle, WA 98109-5210


         Amazon
         Cuustomer Service PO Box 81226
         Seattle, WA 98108-1226


         Amazon Web Services, Inc
         410 Terry Ave North
         Seattle, WA 98109-5210


         Amazon.com services
         10240 Old Down Rd
         Charlotte, NC 28214-8082


         American Academy of Pediatrics NCE
         PO BOX 776388
         Chicago, IL 00077-6388


         American Society for Quality
         600 North Plankinton Avenue
         Milwaukee, WI 53203


         American Way
         806 S. Douglas Road, St. 300
         Miami, FL 33134


         Americanoize LLC
         407 Lincoln Road, Suite 6M
         Miami Beach,, FL 33139


         AmeriGas
         PO Box 371473
         Pittsburgh, PA 15250
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 13 of 121




         AMETEK Brookfield
         11 Commerce Blvd.
         Middleboro, MA 02346-1031


         Ametek Mocon
         PO BOX 1450 - NW 8244
         Minneapolis, MN 55485


         Amphenol Thermometrics, Inc.
         28690 NETWORK PLACE
         CHICAGO, IL 60673


         AMRP Handels AG
         Vogessenstrasse 132
         Postfach CH4009 Basel
         Switerland


         AmTrust North America
         PO BOX 6939
         Cleveland, OH 44101-1939


         Andersen Material Handling
         30575 Andersen Ct.
         Wixom, MI 48393


         Andersen Material Handling
         P.O. BOX 1015
         Wixom, MI 48393


         Anderson Industrial Machimnery
         400 Spring Street
         Royersford, PA 19468


         ANF Group
         2700 Davie Road
         Davie, FL 33314


         Angela M. Urrea
         16300 Golf Club Road, Apt. 818
         Weston, FL 33326


         Angstrom Supply
         2535 3 Mile Rd. NW
         Grand Rapid, MO 49534
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 14 of 121




         Angus Chemical Company
         1500 E Lake Cook Rd
         Buffalo Grove,, IL 60089


         ANSI (ISO)
         25 West 43 Street
         New York,, NY 10036


         Anthem South, LLC
         9710 NW 110th Avenue, #14
         Medley, FL 33178


         Antonio J. Ricci
         1151 Camellia Circle
         Weston, FL 33326


         AOAC INTERNATIONAL
         2275 Research Blvd, Suite 300
         Rockville, MD 20850-3250


         Apex Vending Inc.
         2430 West 78 St
         Hialeah, FL 33016


         Apollo General Contracting, Inc.
         12127 Betty Ann Dr.
         Orlando, FL 32832


         AppliChem Inc.
         10850 Metro Ct
         Maryland Heights,, MO 63043


         Applied Food Sciences, Inc.
         8708 S Congress Ave STE B290
         Austin, TX 78745


         Aqscence
         #2city place drive, Suite#200
         St Louis, MO 63141


         Arbon Equipment Corporation - Southeast
         25464 Network Place
         Chicago, IL 60673
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 15 of 121




         Arbour Group, LLC
         P.O. Box 775617
         Chicago, IL 60677-5617


         Arcoat Coatings Company
         350 Business Pkwy
         West Palm Beach, FL 33411


         ARROYO PROCESS EQUIPMENT, INC
         1550 CENTENNIAL BLVD
         BERTOW, FL 33830


         Ashland Specialty Ingredients G.P
         P.O. Box 116022
         Atlanta, GA 30368


         Associated Bag
         P.O Box 8820
         Carlo Stream, IL 60197-8820


         Assured automation
         263 Cox Street
         Roselle, NJ 80203


         ASTRO PAK
         270 Baker St. E, Suite 100
         Costa Mesa, CA 92626


         AT&T
         PO BOX 6463
         Carol Stream, IL 60197


         Atlantic Ultraviolet Corporation
         375 Marcus Blvd
         Hauppauge, NY 11788


         Aura Medical
         34 Franklin Ave, Suite 312
         Brooklyn, NY 11205


         AvMed
         PO Box 860363
         Orlando, FL 32886-0363
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 16 of 121




         Axco Adhesive Systems
         2401 Eastman Avenue, Unit 27
         Oxnard, CA 93030


         Axel Chemicals
         725 Cool Springs Blvd. Suite 600
         Franklin, TN 37067


         Aztec Ip
         4888 Ronson Ct. #G
         San Diego, CA 92111


         B & O Constructors, Inc.
         624 Woodgate Circle
         Sunrise, FL 33326


         B&B Manufacturing
         712 N Fail Road
         LaPorte, IN 46350


         B&D Technologies
         26Th Terrace, Unit A-1
         Fort Lauderdale, FL 33312


         B&H Foto & Electronics Corp
         420 Ninth Ave
         New York,, NY 10001-1614


         Balpack
         5438 Ashton Court
         Sarasota, FL 34233


         Barcodes Factory
         200 W. Monroe St
         Chicago, IL 60606


         Batteries Plus
         2601 N. University Drive
         Sunrise, FL 33322


         Baumer Ltd.
         PO BOX 150468
         Hartford, CT 06115-0468
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 17 of 121




         Beckman Coulter
         Dept. CH 10164
         Palatine, IL 60055-0164


         Bell Chem Corp
         1340 Bernett Dr
         Longwood, FL 32750


         Bellavista Communications
         3690 N. 56 Ave Suite 909
         Hollywood, FL 33021


         Bellavista Communications
         4996 SW 94th Terrace
         Cooper City, FL 33328


         BenefitMall
         415 Duke Dr. STE 345
         Franklin, TN 37067


         Beneo-isomalt
         98 Executive Ave.
         Edison, NJ 08817


         Benjamin Edwards
         4800 Hayes Street
         Hollywood, FL 33021


         Bergstrom Nutrition
         1000 W. 8th Street
         Vancouver, WA 98660


         Berlin Packaging
         16230 West 163rd Street #900
         Lockport, IL 60441


         Best Doors, INC
         9780 NW 79th AVE
         Hialeah Gardens, FL


         Best Materials LLC
         2851 W Indian School Road
         Phoenix, AZ 85009
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 18 of 121




         Best Value Vacs
         1251 Frontenac Road Unit 150
         Naperville, IL 60563


         Better Talent Staffing
         4052 Sierra Terrace
         Sunrise, FL 33351


         BGE Technical Services Inc
         4800 Hayes Street
         Hollywood, FL 33021


         Big Ass Fans
         2348 Innovation Drive
         Lexington, KY 40511


         Big City Moms
         3724 Solutions Center
         Chicago,, IL 60677


         Big Science (Stir Bars)
         P.O. Box 995
         Huntersville, NC 28070-0995


         Biodose
         ZAcatacas 24 Interior 704 Colonia Roma N
         MX


         Biodose Pharma
         Zacatecas 24 Interior 704 Colonia Roma N
         Ciudad de Mexico
         MX


         BioDose Pharma
         5307 NW 108 Ave
         Sunrise, FL 33351


         BioDose Pharma
         5307 NW 108th Avenue
         Sunrise, FL 33351


         Biodose Pharma c/o Bansard Anker Interna
         3245 Meridian Pkwy
         Weston, FL 33331
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 19 of 121




         BioDose Pharma, LLC
         5307 N.W. 108th Avenue
         Fort Lauderdale, FL 33351


         BioEnergy Life Science
         13840 Johnson Street NE
         Ham Lake, MN 55304


         BioM rieux, Inc.
         P.O Box 500308
         St. Louis, MT 63150-0308


         Biopharmaceutical Water Doc
         201 Remuda Lane
         Lafayette, CO 80026


         BioTeknica, Inc.
         2100 Ponce De Leon Blvd.
         Coral Gables, FL 33134


         BIRM Products LLC
         P.O. Box 13113
         Coyote, CA 95013-3113


         Black Diamond Networks, Inc.
         23 Main Street
         Andover, MA 01810


         Blanca Curiel Martinez
         4870 NW 97 PL
         Miami, FL 33178


         Bluetrack, Inc.
         855 Bloomfield Ave.
         Clifton,, NJ 07012


         BMT USA LLC
         14532 169th Drive SE
         Monroe, WA 98272


         Boiler Repair and Service, Inc.
         1300 NW 65TH Place
         Fort Lauderdale, FL 33309
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 20 of 121




         Bolt Depot
         100 Research Rd Unit E
         Hingham, MA 02043-4345


         Bon-Bini Cargo Services
         10301 NW 108 Avenue
         Miami, FL 33178


         Bonfiglioli Engineering S.r.l. s.u.
         Via Rondona, 33 - 44049
         Vigarano Pieve
         IT


         Bosch Packaging Services, Inc.
         36809 Treasury Center
         Chicago, IL 60694-6800


         BR Supply
         Bay View Funding. P.O. Box 204703
         Dallas, TX 75320-4703


         BRAAS Company
         7970 Wallace Road
         Eden Prairie, MN 55344


         Braids of Fire Recycling
         3431 Inverrary Blvd West
         Lauderhill, FL 33319


         Bram-Cor Pharmaceutical Technologies
         Via Mercalli 12/A-Quartiere spip
         Parma 43122-0000
         Italy


         Brenntag Mid-South, Inc.
         3796 Reliable Parkway
         Chicago, IL 60686-3007


         Brenntag Specialties, Inc.
         7660 Imperial Way, Suite 400
         Allentown, PA 18195


         Broward County Board of Commissioners
         1 N University Dr. # 302
         Plantation, FL 33324-2038
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 21 of 121




         Broward County Tax Collector
         115 S. ANDREWS AVE# A100
         FORT LAUDERDALE, FL 33301


         Broward County Water & Wastewater Servic
         P.O. Box 865912
         Orlando, FL 32886-5912


         Brunswick Laboratories
         200 Turnpike Road Suite #1
         Southborough,, MA 01772


         Burkert Contromatic Corp.
         Box 896001
         Charlotte, NC 28289-6001


         Burkert Contromatic Corp.
         11425 MT. Holly-Huntersville Road
         Huntersville, NC 28078


         Burkert Contromatic Corp.
         P.O. Box 1041
         NEW YORK, NY 10268


         Bushidocommerce
         4000 Hollywood Blvd, Suite 555-S
         Hollywood, FL 33021


         Buy Lci
         615 Apalachicola Road
         Eglin AFB, FL 32542


         Buy Two Way Radios
         528 S. Cherry Rd.
         Rock Hill,, SC 29732


         Byron Chemical Company
         40-11 23rd St
         Long Island City, NY 11101


         CAB Technology
         21 Alpha Rd
         Chelmsford, MA 01824
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 22 of 121




         Cable Ties and More
         1623 Central Ave, Suite 3
         Cheyenne, WY 82001


         Caila & Pares, S.A.
         POL IND. Zona Franca
          08040-0000
         ES


         Cala Enterprises Corporation
         601 Brickell Key Dr. suite 102
         Miami, FL 33131


         Camag Scientific
         515 Cornelius Harnett Drive
         Wilmington, NC 28401


         Cannon Water Technology Inc
         233 Technology Way Suite 9
         Rocklin, CA 95765


         CANSORTIUM
         82 ne 26th Street
         Miami, FL 33137


         Capitol Corporate Services
         P.O. Box 1831
         Austin, TX 78767


         Capitol Preferred Insurance Company
         P.O. Box 731178
         Dallas, TX 75373-1178


         Capmatic
         12180 Albert-Hudson
         Montreal H1G-3K7
         CA


         Capzer Pharmaceuticals
         3677 23nd Ave. South Suite A108
         Lake Worth, FL 33461


         Cardinal Health
         7000 Cardinal Place
         Dublin, OH 43107
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 23 of 121




         Cardinal Health
         P.O. Box 182516
         Columbus, OH 43218-2516


         Cardinal Health-New York City
         152-35 10th Avenue
         Whitestone, NY 11357-1233


         Cargomar Express Inc
         6713 NW 84 AVE.
         Miami, FL 33166


         Carlton National Resources, Inc.
         P.O. Box 436
         Stratham, NH 03885


         Caron Products & Services Inc
         PO Box 715
         Marietta, OH 45750


         CarterBaldwin, Inc
         200 Mansell Court East, Suite 450
         Roswell, GA 30076


         Cases Cases
         P.O. Box 584, 107 Audubon Rd.
         Wakefield, MA 01880


         CBN Solutions Group
         1520 NW 65th Ave
         Plantation, FL 33313


         CDW
         200 N Milwaukee Ave
         Vernon Hills, IL 60061


         Celia E Enriquez Customs Broker
         2550 NW 72nd Ave #108
         Miami, FL 33122


         CELLEX, INC.
         1189 Crabtree Crossing Parkway
         Morrisville, NC 27560
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 24 of 121




         CELLEX, INC.
         76 TW ALEXANDER DR
         RESEARCH TRIANGLE PARK, NC 27709


         Certified Slings Inc
         PO BOX 180127
         CASSELBERRY, FL 32718-0127


         Cesar Herrera Taboada
         Montes de Toledo 15 1A
         Madrid, Espa a 28031-0000
         ES


         CFPA
         62 Brunswick Woods Drive
         East Brunswick, NJ 08816


         CFPIE
         7 Great Valley Pkwy
         Malvern, PA 19355


         Chaitali Kotecha
         302 Parija CHS
         Link Road, Malad West Mumbai -63
         IN


         Charkit Chemical Company LLC
         32 Haviland St
         Norwalk, CT 06854


         Charles River Laboratories
         GPO BOX 27812
         NEW YORK, NY 10087-7812


         Chemceed
         1720 Prosperity Court
         Chippewa Falls, WI 54729


         ChemWorld
         885 Woodstock Rd, Suite 430-111
         Roswell, GA 30075


         Cherry's Pharmacy
         207 East 66 Street
         New York, FL 10065
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 25 of 121




         ChromaDEx, inc
         PO BOX 7410008
         CHICAGO, IL 60674-5008


         Cibao Pharmacy
         1303 St Nicholas Ave.
         New York, NY 10033


         Cigna
         900 Cottage Grove Road
         Bloomfield, CT 06002


         Cintas
         P.O. BOX 630921
         Cincinnati, OH 45263


         Cintas
         P.O. BOX 630910
         Cincinnati, OH 45263


         Cintas
         P.O. Box 636525
         Cincinnati, OH 45263


         Cintas
         5050 Kingsley Drive. Lockbox 631025
         Cincinnati, OH 45263


         CIRCA Products
         149-151 EUCLID AVE.
         TOLEDO, OH 43605


         City Electric Supply
         10304 West McNab Road
         Tamarac,, FL 33321


         City of Sunrise
         10770 West Oakland Park BLVD
         Sunrise, FL 33351


         City of Tamarac
         7525 NW 88th Ave
         Tamarac, FL 33321-2401
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 26 of 121




         City of Tamarac
         6011 Nob Hill Road
         Tamarac, FL 33321


         City Of Tamarac
         7525 NW 88TH AVE
         Tamarac, FL 33321


         CJ Labs, Inc.
         12245 SW 128th Street, Unit 301
         Miami, FL 33186


         Clariant Plastics & Coatings USA Inc.
         Dept. 2212
         Carol Stream,, IL 60132-2212


         Clayton Industries
         P.O. Box Dept. # 2636
         Los Angeles,, CA 90084-2636


         Clear Channel Outdoor
         PO Box 402379
         Atlanta, GA 30384-2379


         Coastal Industrial Products
         1005 North Marsh Wind Way
         Ponte Vedra Beach, FL 32802


         Cobex Recorders Inc.
         6601 Lyons Road, Suite F-8
         Coconut Creek, FL 33073


         Cole Parmer
         13927 Collections Center Drive
         Chicago, IL 60693-0139


         Collamat AG
         Hofackerstrasse 73
         Muttenz, Switzerland CH-4132
         SW


         Comcast Business
         PO BOX 71211
         Charlotte, NC 28272-1211
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 27 of 121




         Comcast Business
         PO BOX 530098
         Atlanta, GA 30353


         Commissioning Agents Inc
         2601 Fortune Circle East, Suite 301B
         Indianapolis, IN 46241


         Comp-Air Service Co
         PO Box 776925
         Chicago, IL 60677-6925


         Comp-Air Service Co
         13195 NW 38th Ave
         Miami, FL 33054


         Complete Controls LLC
         19501 SW 87th PL
         Culter Bay, FL 33157


         ComplianceSigns
         56 Main Street
         Chadwick, IL 61014


         Conavenca
         10215 NW 62ND STREET
         DORAL, FL 33178


         Connolis LLc
         W230 S7115 Guthrie School Road
         Big Bend, WI 53103


         Consolidated Label
         2001 E.Lake Mary Blvd
         Sanford, FL 32773


         Constantia Flexibles Sales LLC
         1111 Northpoint Blvd.
         Blythewood, SC 29016


         Consultare America LLC
         10305 NW 41 Street, Suite 211
         Doral, FL 33178
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 28 of 121




         Control Company
         12554 Galveston Rd Suite B230
         Webster, TX 77598


         Control Specialties
         2503 Monroe Drive
         Gainesville, GA 30507


         Converge Systems Company
         7250 NE 4th Avenue
         Miami, FL 33138


         Cornerstone Scientific
         8209 Market Street
         Wilmington, NC 28411


         Countrywide Testing
         15175 Innovation Drive
         San Diego, CA 92128


         craf
         2311 Mercator Dr., Suite A
         Orlando,, FL 32807


         Craftmaster Hardware
         190 Veterans Dr
         Northvale, NJ 07647


         Croda Inc
         300 Colombus Circle, Suite A
         Edison, NJ 08837


         Crystal Pharma (AMRI)
         Parque Tecn. De Boecillo, P-105
         Valladolid, Espa a 47151-0000
         ES


         CumminsWagner Co. Inc.
         P.O. Box 75976
         Baltimore, MD 21275-5976


         Custom Chemical Services
         PO Box 327322
         Ft. Lauderdale, FL 33332
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 29 of 121




         Custom Controls Technology, Inc
         2230 W. 77th Street
         Hialeah, FL 33016


         CVS AP Warehouse
         One CVS Drive, Mail code: 3120
         Woonsocket, RI 02895


         CVS Health
         2600 Morgan Rd., Ste 101
         Bessemer, AL 35022


         CVS Health
         100 S Trade Center Pkwy
         Conroe, TX 77385


         CVS Health
         43800 Genmar Dr.
         Novi, MI 48375


         CVS Health
         700 CVS Drive
         Ennis, TX 75119


         CVS Health
         2577 98th Ave.
         Vero Beach, FL 32966


         CVS Health
         2800 Enterprise St.
         Indianapolis, IN 46219


         CVS Health
         10711 North Congress Ave.
         Kansas City, MO 64153


         CVS Health
         777 S. Harbor Blvd.
         La Habra, CA 90631


         CVS Health
         500 Lansdowne Rd.
         Fredericksburg, VA 22408
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 30 of 121




         CVS Health
         1 Berry Dr.
         Lumberton, NJ 08048


         CVS Health
         8525 Exchange Dr.
         Orlando, FL 32809


         CVS Health
         322 Revco Rd.
         Somerset, PA 15501


         CVS Health
         111 Revco Rd.
         Beech Island, SC 29842


         CVS Health
         10008 Parkside Dr.
         Knoxville, TN 37922


         CVS Health
         2400 Keystone Pacific Prlwy
         Patterrson, CA 95363


         CVS Health
         400 Founders Dr
         Woonsocket, RI 02895


         CVS Health
         1 CVS Dr.
         Waverly, NY 14892


         CVS Health - Samples
         One CVS Drive, mail code 1011
         Woonstocket, RI 02895


         CVS Pharmacy Inc.
         One CVS Drive
         Woonsocket, RI 02895


         Daniela Peraza
         1151 Camellia Circle
         Weston, FL 33326
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 31 of 121




         DCI Systems Group, INC
         730 NE 44th St
         Oakland Park, FL 33334


         Debevoise & Plimpton LLP
         919 Third Avenue
         New York, NY 10022


         Debon Air Mechanical
         13972 NW 60th Ave
         Miami Lakes, FL 33014


         Dell Business Credit
         P.O. Box 5275
         Carol Stream, IL 60197-5275


         Deloitte & Touche LLP
         PO BOX 844736
         Dallas, TX 75284-4736


         Deloitte Tax LLP
         PO BOX 844736
         Dallas, TX 75284-4736


         Delphi One Systems Corp.
         7311 NW 12 St, Ste #16
         Miami, FL 33126


         Deluxe
         PO BOX 4656
         Carol Stream, IL 60197


         Department of Business and Professional
         2601 Blair Stone Road
         Tallahassee, FL 32399-1047


         Derain USA Inc.
         1641 W MAIN ST. STE 222
         ALHAMBRA, CA 91801


         Designed Engineering, Inc
         2041 NW 1st PLACE
         Miami, FL 33127
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 32 of 121




         DHL Express
         16592 Collections Center Drive
         Chicago, IL 60693


         DiCentral Corporation
         1199 Nasa Parkway- Suite 101
         Houston, TX 77058


         Dick Munns Company
         11133 Winners Circle
         Los Alamitos,, CA 90720


         Dickson Company
         930 S. Westwood Ave.
         Addison, IL 60101


         Diffley-Wright Corp
         1891 Porter Lake Dr# 106
         Sarasota, FL 34240


         Dina D. Castro
         580 SW 124 Avenue
         Miami, FL 33184


         Discover Valve
         10746 N Armstrong Ave
         Clovis, CA 93619


         Display2go
         Fall River, MA



         Display2go
         81 Commerce Drive
         Fall River, MA


         Display2go
         81 Commerce Drive
         Fall River, MA 02720


         DiStefano Law LLC
         7471 West Oakland Park Blvd.
         Fort Lauderdale, FL 33319
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 33 of 121




         Diversified Fluid Controls, Inc.
         5401 NW 10Th Terrace
         Fort Lauderdale, FL 33309


         Diversified Sourcing Solutions
         P O Box 203426
         Dallas, TX 75320-3426


         DNAC SYSTEMSD, LLC
         6276 West 22 Lane
         Hialeah,, FL 33016


         Dobbins Company
         PO Box 68
         Trussville, AL 35173


         Doe & Ingalls
         2525 Meridian Parkway Ste 400
         Durham, NC 27713


         Douglas Klein
         7400 Radice Court, Apt. 101
         Fort Lauderdale, FL 33319


         DP Embroidery & Screen Printing
         3485 Hiatus Road
         Sunrise,, FL 33351


         Draco Natural Products, Inc.
         539 Parrott Street.
         San Jose,, CA 95112


         Drivetech Automation
         5401 NW 102nd Ave #146
         Sunrise, FL 33351


         DSM Nutritional Products, LLC
         45 Water View Blvd.
         Parsippany, NJ 07054


         Dun & Bradstreet
         22761 Pacific Coast Highway
         Malibu, CA 90265
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 34 of 121




         Dynisco Instruments LLC
         P.O. Box 934811
         Atlanta, GA 31193-4811


         E W. Chapman Inc
         13661 SW 272 TERR
         Homestead, FL 33032


         Eagle Sensor & Controls
         8393 Melrose Dr.
         Lenexa, KS 66214


         Eagle Stainless
         816 Nina Way
         Warminster, PA 18974


         EB-Heise
         Mar del Norte No79, Col. San Alvaro
         Mexico D.F., Mexico C.P. 02090
         Mex


         Ebay
         2145 Hamilton Avenue
         San Jose, CA 95125


         Ecolab Inc.
         P.O. BOX 32027
         New York, NY 10087


         Economic Electric Motors
         870 S.W 12TH AVE
         POMPANO BEACH, FL 33069


         Economy Tablet & Paper Co.
         635 Remington Rd Suite C,
         Schaumburg, IL 06017


         ECRM
         27070 Miles Road, Suite A
         Solon, OH 44139


         Edgar Arrieta
         10200 N.W. 67th Street
         Fort Lauderdale, FL 33321
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 35 of 121




         Edgar Arrieta
         4625 SW 125th Lane
         Miramar, FL 33027


         EGM Manufacturing
         10032 NW 53rd Street
         Sunrise, FL 33351


         Ehrlich Pest Control
         4140 SW 30 Ave, Suite 100
         Fort Lauderdale, FL 33312


         EirTree Health
         1550 Wewatta Street, 200
         Denver, CO 80202


         EirTree Health LLC
         1550 Wewatta St 300
         Denver, CO 80202


         Electric Motor Wholesale, INC
         2575 Morgans Choice RD
         Camden-Wyoming, DE 19934


         Elijah
         2950 Glades Circle, Ste. 3
         Weston, FL 33327


         Ellen M. Leibovitch, Esq.
         Assouline & Berlowe, P.A.
         2101 N.W. Corporate Blvd., Ste. 410
         Boca Raton, FL 33431


         Ellsworth Adhesives
         W129 N10825 Washington Drive
         Germantown, WI 53022


         EMD Millipore Corporation
         25802 Network Place
         Chicago, IL 60673-1257


         EMD Millipore Corporation
         25760 Network Place
         Chicago, IL 60673-1257
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 36 of 121




         Emedco Inc
         39209 Treasury Center
         Chicago, IL 60694-9200


         Empire Roofing
         4615 NW 103rd Avenue
         Sunrise, FL 33351


         Endress+Hauser (Trinova)
         Dept. 78795 P.O. Box 78000
         Detroit, MI 48278-0795


         Energy Control Consultants Inc
         10220 W SR 84 Suite 9
         Davie, FL 33324


         Engineered Control Systems, Inc.
         74th Avenue
         Miami, FL 33166


         Engineering Help Network
         Post Office Box 4410
         Boston,, MA 02211


         Ensemble IQ Inc
         29475 Network Place
         Chicago, IL 60673-1294


         Enteprise Florida, Inc
         201 Alhambra Circle
         Coral Gables, FL 33134


         EPIC Solutions, LLC
         402 Business Center Drive
         Birmingham, AL 35244


         ePlastics
         5535 Ruffin Rd.
         San Diego,, CA 92123


         Epoxy International
         5769 North Andrews Way
         Fort Lauderdale,, FL 33309
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 37 of 121




         Eppendorf North America, Inc.
         PO BOX 13275
         Newark, NJ 07101-3275


         EPUMPS
         Foster Avenue
         Brooklyn, NY 11236


         EquipNet, Inc.
         5 Dan Road
         Canton, MA 02021


         ESCO TECHOLOGY INC
         903 SHEERLY DR SUITE F
         HORSHAM, PA 19044


         ESHA Research Inc
         4747 Skyline Rd. S Suite 100
         Salem, OR 97306


         ESI (Electrical Supplies Inc)
         13395 NW 107 Ave
         Miami, FL 33018


         Essential Ingredients, Inc.
         2408 Tech Center Parkay
         Lawrenceville,, GA 30043


         Ethos Wellness Pharmacy
         260 Crandon Blvd, Suite 33
         Key Biscayne, FL 33149


         Eurofins Food chemistry Testing Madison
         PO BOX 11407 Dept 5894
         Birmingham, AL 35246-5894


         Eurofins Lancaster Laboratories Inc.
         2425 New Holland Pike
         Lancaster,, PA 17601


         Eurofins Microbiology Laboratories, INC
         PO BOX 2153. Dept 1914
         Birmingham, AL 35287-1914
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 38 of 121




         European Directorate for the Quality Of
         F-67081
         Strasbourg
         FR


         Evaristo Cardona
         14655 S.W. 14th Street
         Hollywood, FL 33027


         Eventos Especiales U-Music
         15473 SW 86th Ter
         Miami, FL 33193


         Everywear Promotions
         1820 NW 93rd Terr
         Coral Springs,, FL 33071


         Evolva Inc.
         2277 Thubderstick Dr. #300
         Lexignton,, KY 40505


         Evoqua Water Technologies
         5400 NW 35Th Terrace Suite 101C
         Ft. Lauderdale, FL 00333


         Evoqua Water Technologies
         28563 Network Place
         Chicago, IL 60673-1285


         EVTV Miami Inc
         7770 NW 46TH STREET
         DORAL, FL 33166


         Expense Reduction Coaching
         635 Nandina Dr
         Weston, FL 33327


         Expose Yourself USA
         5967 NW 31st Ave
         Fort Lauderdale, FL 33309


         Exposition Sales & Design, Inc
         31 Dwight Place
         Fairfield, NJ 07004
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 39 of 121




         Extreme Metal Work of South Florida Inc
         5370 West State Road 84 Unit #2
         Davie, FL 33314


         Eyelation
         18501 Maple Creek Dr. Suite 400
         Tinley Park, IL 60477


         F&S Enterprises
         5401 NW 102nd Ave Suite 123
         Sunrise, FL 33351


         Factronics USA
         11047 NW 122nd St
         Medley, FL 33178


         Farb Tek, LLC
         10312 West McNab Road
         Tamarac, FL 33321


         Fast Signs
         10131 W Commercial Blvd
         Tamarac, FL 33351


         Federal Comply
         4023 Kennett Pike #50214
         Wilmington,, DE 19807


         Federal Equipment Company
         8200 Bessemer Ave
         Cleveland, OH 44127


         Fedex
         P.O. Box 660481
         Dallas, TX 75266-0481


         Fedex Freight
         DEPT CH PO BOX 10306
         PALATINE, IL 60055-0306


         Ferguson Enterprises, Inc.
         P.O. Box 100286
         Atlanta, GA 30384
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 40 of 121




         FESTO corporation
         1377 Motor Parkway
         Islandia, NY 11749


         Fike Corporation
         Blue Springs, MO



         Fike Corporation
         PO Box 1265
         Blue Springs, MO 64013


         Fike Corporation
         704 Southwest 10th Street
         Blue Springs, MO 64015


         Filtechsys Inc.
         3030 NE 188th Street Suite 609
         Aventura, FL 33180


         First Choice Professional Painting
         1015 W. Newport Center Drive
         Deerfield Beach, FL 33442


         Fisher Scientific
         P.O Box 404705
         Atlanta, GA 30384-4705


         FLAWLESS BEAUTY & SKIN
         1750 Brielle Ave Unit A4
         Ocean Township, NJ 07712


         FlexLink Systems Inc
         6580 Snowdrift Road, Suite 200
         Allentown, PA 18106


         Florida Department of Agriculture
         PO Box 6720
         Tallahassee,, FL 32314-6720


         Florida Department of Revenue
         5050 W Tennessee St,
         Tallahassee, FL 32399-0150
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 41 of 121




         Florida Department of State
         Division of Corporationa P.O. Box 6198
         Tallahassee, FL 32314


         Florida Pipette Calibrations, LLC
         21910 Deer Pointe Xing
         Bradenton, FL 34202


         Florida Rigging & Crane
         PO BOX 680-550
         MIAMI, FL 33168


         Flotech Inc.
         3330 Evergreen Avenue
         Jacksonville, FL 32206


         Fluke Electronics
         1420 75th Street SW
         Everett, WA 98203


         FLUX Pumps Corporation
         300 Townpark Drive, Suite 110
         Kennesaw, GA 30144


         FLW Southeast, Inc
         4451 Canton Road
         Marietta,, GA 30066


         FLWSE Inst. Solutions
         4451 Canton Road
         Marietta, GA 30066


         Fly Strategy LLC
         3250 NE 188th Street #306
         Aventura, FL


         Foley & Lardner LLP
         3000 K Street, N. W. Suite 600
         Washingtong D.C., DC 20007-5109


         Fona International
         P.O. Box 71333
         Chicago, IL 60694-1333
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 42 of 121




         Fona International
         1900 Averill Road
         Geneva, IL 60134


         Food and Drug Administration
         8455 Colesville Road-COLE-14-14202D
         Silver Spring,, MD 20993


         Foodarom
         5525 West 1730 South, Suite 202
         Salt Lake City,, UT 84104


         For Eyes Optical
         3601 SW 160th Ave Suite 400
         Miramar, FL 33027


         Forward Farma, Inc.
         4142 Ogletown Stanton Rd. #208
         Newark, DE 19713


         FPL
         General Mail Facility
         Miami, FL 33188-0001


         Franklin Planner
         2250 West Parkway Blvd.
         Salt Lake City, UT 84119


         Freshworks Inc
         2950 South Delaware St.
         San Mateo, CA 94403


         FRIENDS OF WLRN, INC
         P.O. Box 01-2500
         MIAMI, FL 33101


         Galco Industrial Electronics, Inc
         26010 Pinehurst
         Madinson Heights, MI 48071


         Galenicum Special Ingredients US, LLC
         405 Main St. Suite 528
         Houston, TX 77002
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 43 of 121




         Gasan Channan
         Calle 85 entre Bella Vista y 3F
         4001 Maracaibo, Zulia
         VE


         Gavc, Inc.
         7470 W 15th Ct
         Hialeah, FL 33014-3827


         GE Analytical Instruments
         13256 Collections Center Drive
         Chicago, IL 60693


         Gemaire Distributors LLC, Heating & Cool
         6001 Hiatus Road
         Tamarac, FL 33321


         George A. Israel Jr. Inc.
         7953 NW 67th St
         Miami, FL 33166


         Geraldo Alfonso Hernandez
         1735 West, 60 St, Apt M209
         Hialeah, FL 33012


         Gerardo Javier Briceno Labrador
         230 NE 4th ST APT 2011
         Miami, FL 33132


         GES
         BANK OF AMERICA.PO BOX 96174
         CHICAGO, IL 60693


         GEXPRO
         8060 NW 77TH CT
         Medley, FL 33166-2101


         Gibraltar Laboratories
         734182 Network Place
         Chicago, IL 60673-1734


         GL Sciences INC
         4733 Torrance BLVD Suite 255
         Torrance, CA 90503
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 44 of 121




         Glanbia Nutritionals
         227 W. Monroe Street, Suite 5100
         Chicago, IL 60606


         Glass Water Systems
         9406 E. US Highway 92 STE 111
         Tampa, FL 33610-5926


         Global Capital Invest Finance Ltd.
         6701 Sunset Drive, Ste. 100
         Miami, FL 33143


         Global Equipment Company
         29833 Network Place
         Chicago, IL 60673


         Global Industrial
         29833 Network Place
         Chicago,, IL 60673-1298


         Global Retainer & Manufacturer Alliance,
         1150 1ST Avenue Suite 501
         King of Prussia, PA 19406


         Global Test Supply LLC
         312 Raleigh St, STE 9
         Wilmington, NC 28412


         GlobePharma, Inc
         P.O. Box 7307
         North Brunswick, NJ 08902


         GMP Labeling
         6806 Fallsbrook Court
         Granite Bay, CA 95746


         GMP Labeling
         5955 Granite Lake Dr., Suite 150
         Granite Bay, CA 95746


         GMP Scientific, Inc.
         225 Yorkshire Drive
         Newtown, PA 18940
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 45 of 121




         Goodwin Biotechnology, Inc.
         1850 NW 69th Ave. Suite 4
         Plantation,, FL 00033-0062


         Goodyear Rubber Products
         1912 Central Avenue
         St. Petersburg, FL 33712


         Google
         1600 Amphitheatre Pkwy
         Mountain View, CA 94043


         Gordon Electric Supply
         1290 N Hobbie Ave
         Kankakee, IL 60901


         Grainger
         P.O. Box 419267
         Kansas City, MT 64141-6267


         Graphic Images, Inc.
         2301 NW 33rd Court #105
         Pompano Beach, FL 33069


         Graphic Measures Inc
         9300 Winnetka Ave. N. Brooklyn Park
         Brooklyn Park, MN 55445


         GRC Services
         2775 Burris Road, Suite 7B
         Davie, FL 33314


         Greenchem Industries, LLC
         P.O. Box 323
         Bedford Park, IL 60499-0323


         Gregory Jarvis
         2100 Van Buren Street
         Hollywood, FL 33020


         Griffin Insulation Structures
         11911 US Highway 1, Suite 208
         North Palm Beach, FL 33408
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 46 of 121




         Grizzly Tool & Die
         250 Business Parkway Suite 5
         Royal Palm Beach, FL 33411


         GS1 US, Inc.
         Dept 781271 PO Box 78000
         Detroit, MI 48278-1271


         GTE Medical Surgical Articles & Requisit
         DBC Bldg., Office G2
         Deira
         AE


         Guarantee Floridian Pest Control
         4140 SW 30 AVE SUITE 100
         FORT LAUDERDALE, FL 33312


         Gulf Controls Company
         PO Box 15100
         Tampa, FL 33648


         GVC Direct, Inc.
         3390 Tamiami Trail
         Port Charlotte, FL 33952


         H. Taibi Services, Inc
         12923 NW 8thTer
         Miami,, FL 33182


         HACH Company
         PO BOX 389
         LOVELAND, CO 80539


         Halodine LLC
         7315 Wisconsin Ave., Ste 400W
         Bethesda, MD 20814


         Halodine LLC
         7315 Wisconsin Ave., Ste. 400W
         Bethesda, MD 20814


         Hampton Technologies LLC
         9 Hampton Court
         Lynnfield, MA 01940
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 47 of 121




         Hanna Instruments
         270 George Washington Hwy
         Smithfield, RI 02917


         Hardy Diagnostics
         429 S. Pioneer Blvd.
         Springboro,, OH 45066


         Harmony Environmental, Inc.
         3362 Cat Brier Trail
         Harmony,, FL 34773


         Harris & Ford LLC
         9307 Eeast 56th Street
         Indianapolis, IN 46216


         Harris & Ford LLC
         75 Remittance Drive
         Chicago, IL 60675


         Harry D Polatsek PA
         500 West Cypress Creek Road, Suite 650
         Fort Lauderdale, FL 33309-6158


         Haug Quality Equipment
         4865 Longley Lane
         Reno, NV 89502


         Heron Home & Outdoor
         2114 S. Orange Blosson Trail
         Apopka, FL 32703-7759


         Hi-Q Marine Biotech International           Ltd.
         No 123-1, Sec. 4. Bade Rd
         Taipei City 105,
         TW


         High Tech Ductwerks, Inc.
         1346 Plato Court
         Vero Beach,, FL 32963


         Highline Electric Co.
         991 N.E. 36th Avenue
         Homestead, FL 33033
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 48 of 121




         Home Depot
         750 N Univeristy Drive
         Coral Springs, FL 33071


         Home Health Testing
         44 Darlington Avenue
         Wilmington, NC 28403


         HOMETOWN PHARMACY
         60 E 82ND STREET
         NEWAYGO, MI 49337


         HPE Automation
         P.O. Box 8608
         Deerfield Beach, FL 33443


         Humana Insurance Co
         P.O. Box 3024
         Milwaukee, WI 53201


         HVACUSA
         2615 W Casino Rd #5d
         Everett, WA 98204


         Hy-Vee Inc.
         West Des Moines,, IA 50266



         Hy-Vee Inc.
         CHERITON, IA 50049



         Hy-Vee, Inc.
         5820 Westown Parkway
         West Des Moines, IA 50266


         Hype Girls, LLC
         1701 N Treasure Dr #5
         North Bay Village, FL 33141


         i-Automation
         10 Larsen Way
         North Attleboro, MA 02763
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 49 of 121




         i-Automation
         2763 Meadow Church Rd
         Duluth, GA 30097


         IDEXX Distribution, Inc.
         P.O. Box 101327
         Atlanta, GA 30392-1327


         IFM Efector Inc
         P.O. Box 8538-307
         Malvem, PA 19171-0307


         IHEARTMEDIA
         PO BOX 847572
         DALLAS, TX 75284-7572


         IKA Works
         P.O. Box 890161
         Charlotte, NC 28289-0161


         IKA Works
         2635 Northchase Pkwy SE
         Wilmington, NC 28405


         IMCD US, LLC
         P.O. Box 5168
         Carol Stream, IL 60197-5169


         Imperial OG A/C & Refrigeration Supply
         3960 West 16 Avenue #207
         Hialeah, FL 33012


         Indeed
         Mail code 51600
         Dallas, TX 75266-0367


         Industrial Container and Supply Co.
         1845 S 5200 W
         Salt Lake City, UT 84104


         Industrial Control Direct
         PO Box 4325
         Macon, GA 31208
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 50 of 121




         Industrial Hose & Hydraulics
         2450 No. Powerline Road
         Pompano, FL 33069


         IndySoft Corporation
         PO BOX 51121
         Piedmont, SC 29673


         Ingenier a de Envasado Vertical, S.L.
         C/Can Carmany 3
         Barcelona, VAT.-ES B63103949
         ES


         Ingredion Inc
         5 Westbrook Corporate Center
         Westchester, IL 60154


         INK
         806 S DOUGLAS ROAD, SUITE 300
         CORAL GABLES, FL 33134


         Ink Cartridges
         2500 Grand Ave
         Long Beach, CA 90815


         Inox Stainless Specialist
         5809 SW 21 street
         West Park, FL 33023


         Insco Metrologogy, Inc.
         10434 NW 31st Terrace
         Miami, FL 33172


         Instrumart
         35 Green Mountain Drive
         S Burlington, VT 05403


         Integrated Cooling Solutions, LLC
         10405 NW 37th Terr.
         Doral,, FL 33178


         Integrated Warehouse & Logistics, Inc
         1411 NW 84th Ave
         Doral, FL 33126
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 51 of 121




         Integrated Warehouse & Logistics, Inc
         8315 NW 74th Street
         Medley, FL 33166


         Interchem Corporation
         120 Route 17 North PO Box 1579
         Paramus, NJ 07652


         Internal Revenue Service
         P.O. Box 21126
         Philadelphia, PA 19114


         International Ballet Company
         825 Shotgun Rd
         Weston, FL 33326


         International Supply Group Corp.
         1430 S. Dixie Highway, Ste. 321
         Coral Gables, FL 33146


         Intrave, Inc.
         14655 SW 24th Street
         Pembroke Pines, FL 33027-6508


         IP CONN LIMITED PARTNERSHIP
         LEVEL 3, 280 PARNELL ROAD
         AUCKLAND 01052-0000
         NZ


         IRC Consulting, Inc
         856 Havana Dr
         Boca Raton, FL 33487-4121


         IRC Consulting, Inc.
         Attn: Charles Sweet, President
         1020 Holland Drive, Ste. 114
         Boca Raton, FL 33487


         IRS - Insolvency Unit
         7850 S.W. 6th Court
         Mail Stop 5730
         Plantation, FL 33324
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 52 of 121




         ISC Gums
         65 Brunswick Avenue
         Edison, NJ 08817


         Isopure Water Industries Inc
         515 N. Fairview St
         Santa Ana, CA 92703


         ISPE
         600 N Westshore Blvd #900, Tampa, FL 336
         Tampa, FL 33609


         J Consulting Services Inc.
         22354 Cherokee Rose Place
         Land O' Lakes, FL 34639


         J&T Services LLC
         15710 Waterside Circle
         Sunrise, FL 33321


         J.C. White Architectural Interior Produc
         3501 Commerce Parkway
         Miramar, FL 33025


         JANA GROUP LLC
         20603 NW 44TH PL
         MIAMI GARDENS, FL 33055


         JC Ehrlich Co. Inc
         Brekshire Blvd, Suite 150
         Wyomissing, PA 19610


         JEdwards International Inc.
         Campanelli Drive
         Braintree, MA 02184


         Jeff Yuen and Associates, Inc.
         PO Box 6026
         Orange, CA 92863


         Jet A1 Productions, Inc
         11201 NW 89th st
         Doral, FL 33178
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 53 of 121




         Jiaherb, Inc
         1 Chapin Road, Unit 1
         Pine Brook, NJ 07058


         JLC Trucking
         7950 NW 53 ST Suite 337
         Miami, FL 33166


         John Engelhart
         6261 NW 125th Ave
         Coral Springs, FL 33076


         Johnson Controls,Inc.
         5757 N Green Bay Ave.
         Milwakee, WI 53209


         Jose M. Alvarado Landscaping
         7721 NW 30th Street
         Hollywood, FL 33024


         Joseph P. Handy CPA
         12000 Biscayne Blvd - Suite 405
         North Miami, FL 33181-2725


         Just Here II Pharmacy
         2859 N 22nd streert
         Philadelphia, PA 19132


         K and S Services
         15677 Noecker Way
         Southgate, MI 48195


         Kaneka
         6250 Underwood Road
         Pasadena, TX 77507


         Kansas City Series of Lockton Companies,
         PO BOX 802707
         Kansas City, MO 64180-2707


         KC Tools
         1280 N Winchester ST
         Olathe, KS 66061
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 54 of 121




         Kele
         3300 Brother Boulevard
         Memphis, TN 38133


         Keller-Heartt Oil
         4411 S Tripp Ave.
         Chicago, IL 60632


         Kelly Tractor Co
         P.O. Box 918579
         Orlando, FL 32891


         Keyence Corporation of America
         669 River Drive Suite 406
         Elmwood Park, NJ 07407


         Kglobal LLC
         13865 Sunrise Valley Drive
         Herndon, VA 20171


         KHOU-TV
         P.O. BOX 637386
         Cincinnati, OH 45263-7386


         Kia Clarke
         16737 Ashton Oaks Dr.
         Charlotte, NC 28278


         Kings III Of America, Inc
         751 Canyon Dr. Ste 100
         Coppell, TX 75019


         Klever Sales LLC
         PO BOX 455
         McDonough, GA 30253


         Kluber Lubrication NA LP
         Lock Box Number 730031
         Dallas,, TX 75373-0031


         KMParts.com, Inc.
         18215 Paulson Dr.
         Port Charlotte, FL 33954
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 55 of 121




         Koch Filter
         8401 Air Commerce Drive
         Louisville,, KY 40219


         KRIV
         3733 Collection Center Drive
         Chicago, IL 60693


         Kuehne + Nagel Inc
         PO BOX 7247, LOCK BOX 7992
         Philadelphia, PA 19170-7992


         Kumar Organic Products Limited
         6 Kilmer Road Suite M
         Edison, NJ 08807


         Kyowa Hakko USA, Inc.
         600 Third Avenue, 19th FL
         New York,, NY 10016


         L.Triana & Associates Inc
         5151 SW 98th ave Rd
         Miami, FL 33165


         Lab Alley
         22111 Highway 71 West, Suite 601
         Spicewood, TX 78669


         Label lt
         10100 NW 116th Way
         Miami, FL 33178


         Labelflex, Inc.
         1301 Shotgun Rd
         Sunrise, FL 33326


         LabelTac
         8030 SW Nimbus Ave.
         Beaverton, OR 97008


         Laboratorios Salvat S.A.
         1200 Brickell Ave, Suite 1950
         Miami, FL 33131
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 56 of 121




         Laboratorios Salvat, S. A.
         30-36 08950 Esplugues de Liobregat
         Barcelona, Espa a 08950-0000
         ES


         Laboratorios Suizos
         Antiguo Cuscatlan, Edif: Laboratorios Su
         SV


         LAG Industrial LLC
         PO Box 2910
         Edinburg, TX 78540


         Laird Plastics
         450 E. 22nd St.
         Lombard,, IL 60148


         Lamination Depot Inc.
         1601 Alton Pkwy, Suite E
         Irvine, CA 92606-4843


         Latin Plus Entertainment
         650 sw 108th ave
         Pembroke Pines, FL 33025


         Law Offices of Michael Ortiz, P.A.
         1430 South Dixie Highway, Suite 321
         Coral Gables, FL 33146


         Law Offices of Ralph D.Chabot
         2310 East Ponderosa Drive
         Camarillo, CA 93010-4747


         Lazaro Alvarez Pena
         Embajadores, 4
         Madrid 28012-0000
         ES


         LED PRO
         3811 NW 2nd AVE
         MIAMI, FL 33127


         Leeds Professional Resources
         9155 S. Dadeland Blvd. Suite 1100
         Miami, FL 33156
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 57 of 121




         Lehigh Outfitters
         39 east canal street
         Nelsonville, OH 45764


         Lehman Pipe and Plumbing Supply, Inc.
         3575 NW 36th Street
         Miami, FL 33142


         Leverwood Knife Works
         100 Redco Avenue, Unit D2
         Red Lion, PA 17356


         LF Of America
         7700 Congress Ave. Suite 1120
         Boca Raton,, FL 33487


         LF of America Corp
         2870 Paysphere Circle
         Chicago, IL 60674


         LF of America Corp
         7700 Congress Ave
         Boca Raton, FL 33487


         Life Technologies Corporation
         12088 Collections Center Dr
         Chicago, IL 60693


         Lighthouse Worldwide Solutions
         47300 Kato Road
         Fremont,, CA 94538


         Linkedin
         100 W Maude Avenue
         Sunnyvale, CA 94085


         Liquid Bottles
         3165 Lakewood Ranch Blvd.
         Bradenton, FL 34211


         Little Big Shots
         888 Red Oaks Dr.
         Long Branch, NJ 07740
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 58 of 121




         Livingston & Haven
         11529 Wilmar BLVD PO Box 7207
         Charlotte, NC 28241


         LLoyd Personnel Consultants of Fort Laud
         PO Box 781891
         Philadelphia, PA 19178-1891


         Lloyd Staffing, Inc.
         P.O. Box 780994
         Philladelphia, PA 19178-0994


         Locatel Hallandale
         1715 E. Hallandale Beach Blvd.
         Hallandale, FL 33009


         Locatel Miami
         8508 Bird Rd, Miami, FL 33155
         Miami, FL 33155


         Locke Well and Pump Company
         3685 Old Winter Garden Road
         Orlando,, FL 32805


         Lockton Companies LLC
         444 W 47th Street Suite 900
         Kansas City, MT 64112


         Logos Corp USA LLC
         1503 Canary Island Dr.
         Weston, FL 33327


         LOGOSCORP
         1825 Victoria Pointe Cir
         WESTON, FL 33327


         Lone Star Plumbing, INC
         PO BOX 329578
         Ft. Lauderdale, FL 33332


         Lonza Inc.
         PO BOX 741681
         Atlanta, GA 30374-1681
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 59 of 121




         Lope Alejandro Tapia
         9862 NW 52nd TER
         Doral, FL 33178


         LPS Industries, LLC
         10 Caesar Place
         Moonachie, NJ 07074


         Lubrication Engineers, Inc
         PO Box 16025
         Wichita, KS 67216


         Lucille A. Chua
         1305 St. Tropez Circle, Apt. 2015
         Weston, FL 33326


         Lucto Fire Sprinkler System
         8346 NW South River Driver, Suite A
         Medley, FL 33166


         Lutz Pumps Inc.
         1160 Beaver Ruin Road
         Norcross, GA 30093-4898


         M Customize Workshop U.S.
         PO BOX 3278
         Ontario, CA 91761


         M&M Control Service, Inc.
         PO Box 250
         Grayslake, IL 60030


         M&S Advisor LLC
         16546 NE 26th Ave
         North Miami Beach, FL 33160


         Mafco Worldwide LLC
         300 Jefferson Street
         Camden, NJ 08104


         Magnetic Concepts
         611 3rd Avenue SW
         Carme, IN 46032
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 60 of 121




         Maltz Sales Company, Inc.
         67 Green Street
         Foxboro, MA 02035


         Malvern Panalytical Inc.
         117 Flanders Road
         Westborough, MA 01581


         MANCOMM
         315 W 4th St
         Davenport, IA 52801


         Mar Cor Purification, Inc.
         150 Clove Road - 9th Floor
         Little Falls, NJ 07424-2139


         Marble N' Things
         923 Frelinghuysen Ave,
         Newark, NJ 07114


         MARCUM LLP
         One SE Third Ave, suite 1100
         Miami, FL 33131


         Maria Dolinski
         225 N Heather Dr.
         Key Biscayne, FL 33149


         Maria Fernanda Ayala
         10781 Cleary Blvd
         Plantation, FL 33324


         Markem-Imaje
         PO Box 3542
         Boston, MA 02241


         Marko Magolnick Attorneys at Law
         3001 SW 3rd Ave
         Miami, FL 33129


         Marshall Wolf Automation
         923 South Main Street
         Algonquin, IL 60102
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 61 of 121




         Martha Y. Gomez
         PO Box 70344
         San Juan, PR 00936


         McCrone Associates Inc.
         Pasquinelli Drive
         Westmont, IL 60559


         MCI OPCO LLC
         1801 N Military Trail
         Boca Raton, FL 33431


         McMaster-Carr
         P.O. Box 7690
         Chicago,, IL 60680-7690


         McMaster-Carr
         1901 Riverside Parkway
         Douglasville, GA 30135


         MDM Bearings Inc
         9920 NW 21st Street
         Miami, FL 33172


         Med Chem Labs
         15655 Roosevelt St., Ste. 223
         Goodyear, AZ 85338


         MedCare LLC
         Pennsauken, NJ 08109



         Medical Technology Associates Inc
         6651 102nd Ave. N.
         Pinellas Park, FL


         Medline Industries, Inc
         Three Lakes Drive
         Northfield, IL 60093


         Medrep Technologies, Inc.
         PO Box 494273
         Port Charlotte, FL 33949
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 62 of 121




         MEDTECH Service Solutions, LLC
         15337 SW 61st St
         Miami, FL 33193


         Melissa Mills
         4052 Sierra Terrace
         Sunrise, FL 33351


         Metal Supermarkets
         2210 NW 29th Street
         Oakland Park, FL 33311


         Metrohm USA
         P.O. Box 405562
         Atlanta,, GA 30384


         Mettler Toledo LLC
         23669 Network Place
         Chicago, IL 60673


         Mettler Toledo LLC
         PO BOX 730867
         DALLAS, TX 75373-0867


         Miami insurance broker
         P.O. BOX 382001
         Pittsburgh, PA 15250-8001


         Miami Insurance Brokers
         18851 NE 29TH Ave, Suite 500
         Aventura, FL 33180


         Miami Scan Technologies
         20533 Biscayne Blvd. Suite 4-294
         Aventura, FL 33180


         Micro Filtrations, Inc.
         112 N Poplar Ave
         Sanford, FL 32771


         Microbiologics, Inc
         200 Cooper Ave N
         St. Cloud, MN 56303
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 63 of 121




         Microconsult., Inc
         3218 Commander Dr. Suite 100
         Carrollton, TX 75006


         Microgenics Corporation
         7055 Collections Center Dr
         Chicago, IL 60693


         Microsolv Technology Corp.
         9158 Industrial Boulevard N.E
         Leland, NC 28451


         Midsea, INC
         11250 Roger Bacon Drive #10
         Reston, VA 20190


         Midwest Production Supply
         12201 Wood Lake Drive
         Burnsville, MN 55337


         Mike Thompson Sales, INC.
         6707 Pemberton Estates Court
         Seffner, FL 03358


         Million Insights Inc
         Felton Office Plaza 6265, Highway 9 Felt
         Felton, CA 95018


         Milo International Language
         2225 N Commerce Pkwy, Suite 5
         Weston,, FL 33326


         Mintel Group Ltd.
         Dept CH 19696
         Palatine, IL 60055-9696


         Mintel Group Ltd.
         333 West Wacker Drive, 11th FL
         Chicago, IL 60606


         MOCON, Inc
         PO BOX 1450 - NW 8244
         Minneapolis, MN 55485-8244
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 64 of 121




         Monkey Films
         1493 Majestic Terrace
         Fort Lauderdale, FL 33327


         Moon Air Conditioning & Appliances, Corp
         11304 SW 123 AVE
         Miami, FL 33186


         Motion Elevators
         5915 Park Drive
         Margate, FL 33063


         Motion Industries
         P.O. Box 404130
         Atlanta,, GA 30384


         Mountain Filtration Systems
         500 Tennyson Ave
         Altoona, PA 16602


         MRO Supply
         2915 E. Washington BLVD.
         Los Angeles, CA 90023


         MSC Industrial Direct
         P.O. Box 953635
         St. Louis, MO 63195-3635


         MSDSonline
         27185 Network Place
         Chicago,, IL 60673


         MSM Packaging Solutions
         5739 NW 151st Street
         Miami Lakes, FL 33014


         MTC INDUSTRIES, INC.
         255 Oser Ave
         Hauppauge, NY 11788


         Munters Corporation
         79 Monroe Street
         Amesbury, MA 01913
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 65 of 121




         Muscato & Associates
         202 Ridgecote Lane
         Kennett Square, PA 19348


         Muscato & Associates, LLC
         Attn: Elizabeth Muscato, Principal
         202 Ridgecote Lane
         Kennett Square, PA 19348


         My Asset Tag
         300 Cadman Plaza West, Suite 1303
         Brooklyn,, NY 11201


         My Parking Sign
         Cadman Plaza West
         Brooklyn, NY 11201


         My Security Sign
         300 Cadman Plaza West, Suite 1303
         Brooklyn, NY 11201


         NACDS
         P.O. Box 34814
         Alexandria, VA 22334-0814


         Nagox LLC
         1500 Weston Road, Suite200
         Weston, FL 33326


         National Environmental Trainers, Inc.
         3812 Shoal Creek Court
         Martinez, GA 30907-9431


         National Institute of Standards and Tech
         100 Bureau Drive
         Gaithersburg, MD 20899


         National Tank
         Spottswood Ave
         Menphis, TN 38117


         Natural Investment Inc.
         4400 NW 79 Ave, Unit 122
         Doral, FL 33166
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 66 of 121




         Naturex, Inc
         375 Huyler Street
         South Hackensack, NJ 07606


         Navex Global
         PO BOX 60941
         Charlotte, NC 28260-0941


         NeilMed Pharmaceuticals
         601 Aviation Blvd
         Santa Rosa, CA 95403


         Nelson Laboratories Fairfield Inc
         734182 Network Place
         Chicago, IL 60673-1734


         Neogen Corp
         25153 Network Place
         Chicago, IL 60673-1251


         Neopost USA Inc
         PO Box 123689, Dept 3689
         Dallas, TX 75312-3689


         Network Automation Systems, Inc.
         15830 SW 53RD Terr
         Miami, FL 33185


         New Egg
         17560 Rowland Street
         Industry, CA 91748


         New Media New Marketing, Inc.
         2900 NW 112th Ave
         Doral, FL 33172


         New Pig
         ONE PORK AVENUE, PO BOX 304
         Tipton, PA 16684-0304


         Nexeo Plastics, LLC
         PO BOX 74007392
         Chicago, IL 60674-7392
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 67 of 121




         Nexeo Plastics, LLC
         62190 Collections Center Drive
         Chicago, IL 60693


         NHTV (AIV) Ulm Holdings LLC
         c/o MS Capital Partners Adviser Inc.
         1585 Broadway
         New York, NY 10036


         NHTV ULM Holding, LLC
         c/o MS Capital Partners Adviser Inc.
         Attn: Fredrik Wijsenbeek
         1585 Broadway
         New York, NY 10036


         Nobbie Box
         55 Berry St. Apt 5C
         Brooklyn,, NY 11249


         Nokete Pharma (NKT)
         Huayang Road, South Industry Park
         Chengdu
         CN


         Noobie Box
         578 Rosedale Road Suite 27
         Kennett Square, PA 19348


         North Star Technical Services, Inc
         PO Box 221992
         Hollywood, FL 33022


         Northern Tool & Equipment
         2800 Southcross Drive West
         Burnsville, FL 55306


         Novotech Nutraceuticals, Inc.
         2897 Palma Drive
         Ventura,, CA 93003


         NSF International
         Dept. Lockbox # 771380 - P.O. Box 77000
         Detroit, MI 48277-1380
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 68 of 121




         Nuova General Instruments S.R.L
         REA _ PC 117793
         Tidone Province of Picenza
         IT


         Nutra Food Ingredients
         4683 50th Street SE
         Kentwood,, MO 49512


         NutriCargo
         222 Getty Ave.
         Clifton, NJ 07011


         Nutrition Formulators Inc
         10407 N Commence Parkway
         Miramar, FL 33025


         Nutrition Formulators, Inc.
         10407 N. Commerce Parkway
         Miramar, FL 33025


         Nutrititon Formulators Inc
         10407 N Commerce Parkway
         Miramar, FL 33025


         OA Architecture, Inc.
         1235 Coral Way
         Miami, FL 33145


         Office Depot
         PO Box 1413
         Charlotte, NC 28201


         Office Furniture 2 Go
         250 E. Wisconsin Avenue
         Milwaukee, WI 53202


         Official Methods of Analysis Online
         2275 Research Blvd, Ste 300
         Rockville, MD 20850-3250


         Online Labels, Inc.
         2021 E. Lake Mary Blvd.
         Sanford, FL 32773
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 69 of 121




         Optimum Herbal Extracts
         23/ 64 Balakrishnan Street Extn,
         Tamil Nadu 00060-0033
         IN


         Orange Coast Pneumatics
         3810 Prospect Ave
         Yorba Linda, CA 92886


         Oscar A. Velaquez
         2561 NW 87th Avenue
         Sunrise, FL 33322


         P&M Sheet Metal Corp.
         134 NW 109th Ave Apt 304
         Pembroke Pines, FL 33026


         Pace Analytical
         PO Box 684056
         Chicago,, IL 60695-4056


         PackworldUSA
         539 South Main Street
         Nazareth, PA 18064


         Paladin Management Group LLC
         633 West Fifth Street 28th Floor
         Los Angeles, CA 90071


         Paladin Management Group LLC
         633 W. 5th Street, 28th Floor
         Los Angeles, CA 90071


         Pall Corporation
         P.O Box 419501
         Boston, MA 02241-9501


         Pall Corporation
         25 Harbor Park Drive
         Port Washington, NY 11050


         Pallet Consultants Corp
         810 NW 13th Avenue
         Pompano Beach, FL 33069
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 70 of 121




         Panasource Ingredients
         98-A Mayfield Avenue
         Edison,, NJ 08837


         Paragon Print Systems
         2021 Paragon Dr
         Erie, PA 16510


         Parchem Nutrition Inc
         415 Huguenot Street
         New Rochelle, NY 10801


         Paul N. Gardner Co. Inc.
         316 NE First Street
         Pompano Beach,, FL 33060


         Paul Pham
         2000 N.E. 59th Court
         Fort Lauderdale, FL 33308


         PCA Corrugated & Display, LLC
         P.O. Box 12485
         Newark,, NJ 07101-3585


         Peak Consulting Group
         Glen Oak Drive, Unit 7
         Wayland, MA 01778


         PEDIATRIC ASSOCIATES
         900 SOUTH PINE ISLAND RD SUITE 800
         PLANTATION, FL 33324


         Pedro Gallinar & Associates PA
         6701 Sunset Drive
         Miami, FL 33143


         Pepperl + Fuchs, Inc.
         P.O. Box 1041
         New York,, NY 10268


         Pepperl+Fuchs, Inc
         1600 Enterprise Parkway
         Twinsburg, OH 44087
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 71 of 121




         Perkin Elmer
         13633 Collections Center Drive
         Chicago, IL 60693-0136


         PERULAB S.A.
         Av Santa Rosa 350
         Santa Anita 00043-0000
         PE


         Peter Pham, DDS
         1409 13th Street
         Altoona, PA 16601


         Pharma Resources International LLC
         501 N Orlando Ave
         Winter Park, FL 32789


         Pharmabox
         9649 NW 33rd St.
         Doral, FL 33172


         Pharmaloop
         C / Bolivia 15, Poligono Industrial Azqu
         Alcala de Henares 28806-0000
         ES


         PharmAseptic, Inc.
         1920 Jacob Lane USA
         Chesterton, IN 46304


         Phenomenex
         P.O. Box 749397
         Los Angeles, CA 90074


         Piedmont Automation
         10 Larsen Way
         North Attleboro, MA 02763


         Piedmont Automation
         2763 Meadow Church Rd
         Duluth, GA 30097


         Pijama Digital
         10480 NW 74th Street, Unit 103
         Miami, FL 33178
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 72 of 121




         Pinkerton Consulting & Investigation Inc
         P.O. Box 406394
         Atlanta, GA 30384-6394


         Pinnacle Supply Chain Consulting Group L
         930 Shepards Court
         Roswell, GA 30075


         Platt Electric Supply
         10605 SW Allen Blvd
         Beaverton, OR 97005


         PLC-City
         Dielle S.r.l., Via Circumvallazione este
         Casandrino 80025-0000
         IT


         Power Floor Solutions
         1555 Bonaventure Blvd. Suite 304
         Weston,, FL 33326


         Presperse Corporation
         19 Schoolhouse Road
         Somerset,, NJ 08873


         Prinova USA
         P.O. Box 36780 Eagle Way
         Chicago,, IL 60678-1367


         Pro Drinking Fountains
         39201 Schoolcraft Rd.
         Livonia, MI 48150


         Pro Pack Solutions, Inc.
         P. O. Box 370
         Loganville, GA 30052


         Pro Pack Solutions, Inc.
         P. O. Box 327
         Loganville, GA 30052


         ProAmpac
         165 Chicago Street
         Cary,, FL 60013
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 73 of 121




         PROCESOS DE MANUFACTURA S.A.S
         CL 68 A 7 C 20
         Cali, VDC 31355-0000
         CO


         Process Control Experts
         205 Westwood Ave
         Long Branch,, NJ 07740


         Process Technologies, Inc
         9404 E. Broadway Ave
         Tampa, FL 33619


         Profood International, Inc.
         670 West 5th Ave. Suite 116
         Naperville,, IL 60563


         Pump Catalog
         5044 Industrial Road, Suite C
         Farmingdale, NJ 07727


         Pump Products
         35 Woodland Ave.
         Westwood, NJ 07675


         Purdue University
         516 Northwestern Ave
         West Lafayette, IN 47906


         Pure Assay Ingredients
         14750 E. Nelson Ave. (Unit A)
         City of Industry, CA 91744


         Pure Flow, Inc
         1241 Jay Lane
         Graham, NC 27253


         Pure supply Inc.
         911 Second Ave.
         Dayton, KY 41074


         Pure supply Inc.
         P.O. Box 133
         Dayton, KY 41074
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 74 of 121




         PurityPro Solution Corp.
         444 Brickell Avenue, Ste. P-41
         Miami, FL 33131


         QC Labels
         300 Cadman Plaza West Suite 1303
         Brooklyn, NY 11201


         QC Supply
         P.O. Box 581 574 Road 11
         Schuyler, NE


         Quality Chemical Laboratories
         3400 Enterprise Drive
         Wilmington,, NC 28405


         Quality Chemical Laboratories
         3220B Corporate Drive
         Wilmington, NC 28405


         Quill
         P.O. Box 37600
         Philadelphia, PA 19101-0600


         Quimivita, SA
         C/ Balmes 245, 6 Planta
         Barcelona 08006-0000
         ES


         Quinn Emanuel Urquhart & Sullivan, LLP
         865 South Figueroa Street
         Los Angeles, CA 90017-2543


         R+L Truckload Services, LLC
         Bank of America Lockbox Services
         Chicago, IL 60674-8195


         Radu Oancea
         551 N.W. 101st Terrace
         Plantation, FL 33324


         Radwell International, Inc.
         1 Millennium Drive
         Willingboro, NJ 08046
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 75 of 121




         Raimundo Esteban Santamarta
         Calle Bernadette y Los Laboratorios
         Torre SM - Los Cortijos de Lourdes
         Caracas-1070
         Venezuela


         Raimundo J. Santamarta
         1500 Island Blvd.
         Aventura, FL 33160


         Raimundo Jose Santamarta
         1500 Island Boulevard
         Aventura, FL 33160


         Ralph Echeverria
         2900 SW, 116 Ave. , Unit 105
         MIRAMAR, FL 33025


         Raven Protection Services, Inc.
         4768 W. Commercial Blvd
         Tamarac, FL 33319


         RD2Rx, LLC
         116th St.
         Lenexa, KS 66219


         REA Elektronik INC
         7307 Young Drive, Suite B
         Walton Hills, OH 44146


         Ready Networks, LLC
         1603 Orrington Ave Suite 1740
         Evanston, IL 60201


         Ready Refresh by Nestle
         P.O. BOX 856680
         Louisville, KY 40285-6680


         Red Balloon Party Rental
         8042 NW 66ST
         MIAMI, FL 33166


         Red Wing Shoes
         PO BOX 844329
         Dallas, TX 75284-4329
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 76 of 121




         Redstone Learning Inc.
         1180 Avenue of the Americas,
         New York, NY 10036


         Regcomp
         South Winterhawk Drive
         ST Augustine, FL 32086


         Registrar Corp
         144 Research Drive
         Hampton, VA 23666


         Regulatory Affairs Professionals Society
         5635 Fishers Lane, Suite 400
         Rockville, MD 20852


         Reinaldo Santamarta
         14601 Jockey Circle North
         Davie, FL 33330


         Rembe Inc
         3809 Beam Road, Suuite K
         Charlotte, NC 28217


         REMEL Inc
         12076 Santa Fe Trail Dr.
         Lenexa, KS 66215


         ReoTemp
         10656 Roselle Street
         San Diego, CA 92121


         REPI LLC
         P.O. Box 896600
         Charlotte,, NC 28289


         Research Pharmaceutical
         520 Virginia Drive
         Fort Washington, PA 19034


         Resources Global Professionals
         PO BOX 740909
         LOS ANGELES, CA 90074-0909
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 77 of 121




         Restaurant Cooler Gaskets
         45545 242nd St
         Madinson, SD 57042


         Restek
         Fulton Bank - PO Box 4276
         Lancaster, PA 17604


         Ring Central, Inc.
         Dept. CH 19585
         Palatine, IL 60055-9585


         Ritz Safety, LLC
         P.O. Box 713139
         Cincinnati, OH 45271-3139


         Riverside Paper Co. Inc
         PO BOX 133650
         Hialeah, FL 33013


         Rocket Industrial
         8101 International Dr #8411
         Wausau, WI 54401


         Rommelag
         Mayenner Straise 18-20
         Waiblingen 01332-0000
         Germany


         Rotronic
         P.O. Box 11241
         Hauppauge,, NY 11788


         Roy Davis Plumbing Supply Inc
         5919 SW 21TH ST
         Hollywood, FL 33023


         RPT Locking & Security Ent.
         457 Cactus Circle
         Boca Raton, FL 33487


         RSVB Consulting, Inc.
         6698 Segovia Circle West
         Pembroke Pines, FL 33331-4610
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 78 of 121




         Rubi Holdings Group Inc.
         15708 SW 141 STREET
         MIAMI, FL 33196


         Rudolph Research Analytical
         55 Newburgh Rd
         Hackettstown,, NJ 07840


         RX2 LLC
         555 East Loockerman St, Suite 120
         Dover, DE 19901


         S-Curve Technologies INC
         PO Box 1989-PMB-507
         Big Bear Lake, CA 92315


         Sabinsa Corporation
         20 Lake drive
         East Windsor, NJ 33321


         Safety Point Corp.
         PO Box 523743
         Miami, FL 33152-3743


         Sahar Pharma
         Paranaque
         PH


         Salvat USA, Inc.
         1200 Brickell Avenue, Ste. 1950
         Miami, FL 33131


         Salvatori Scott, Inc
         8105 Rasor Boulevard Suite 141
         New Bedford, ME 02740


         Sanitizer Bracelets LLC
         146 Main St
         Toledo, OH 43605


         Sarah M. Serrano
         3370 Northeast 190th Street, Apt. 911
         Miami, FL 33180
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 79 of 121




         Scaffold Express
         12423 Huffmeister Rd.
         Cypress, TX 77429


         Schazoo SPL Cosumer Healthcare
         71-B, C/2 Gulberg III,
         Lahore 54660


         SCHMIDT Technology GmbH
         Feldbergstrasse 1
         St. Georgen/Schwarzwald, 78112-0000
         DE


         Schnuck Markets, Inc
         8500 Scudder Ave
         Kinloch, MO 63140


         Schnuck Markets, Inc
         11420 lackland road
         St. Louis, MO 63146


         Science Direct
         50 Hampshire Street, 5th Floor
         Cambridge, MA 02139


         Scientific Gear, LLC
         2799 Merrilee Dr,
         Fairfax, VA 22031


         Seal - Tite Plastic Packaging Co. Inc.
         PO BOX 558748
         Miami, FL 33255


         Sears
         9565 W Atlantic Blvd,
         Coral Springs, FL 33071


         Securitas Security Services USA
         P.O. BOX 403412
         Atlanta, GA 30384-3412


         Seko Worldwide LLC
         PO Box 71141
         Chicago, IL 60694-1141
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 80 of 121




         Seppic, Inc
         PO BOX 9464
         NEW YORk, NY 10087


         SERVIPROIN
         8625 SW 152ND AV. UNIT 250
         MIAMI, FL 33193


         Servpro of Ft Lauderdale South
         3315 SW 13th AVE
         Fort Lauderdale, FL 33315


         SGS North America, Inc.
         PO Box 2502
         Coral Stream, IL 60132-2502


         SGS North America, Inc.
         620 Old Peachtree Road
         Suwanee, GA 30024


         SGS Polymer Solutions Incorporated
         P.O. Box 2502
         Carol Stream, IL 60132-2502


         Shaanxi Greenyo Biotech Co., LTD
         Middle Of High-Tech 4th Road, High-Tech
         Xi'an, Shaanxi
         CN


         Shanghai Freemen Americas, LLC
         P.O. Box 392417
         Pittsburgh,, PA 15251-9417


         Share-It - Digital River, Inc.
         10380 Bren Road West
         Minnetonka, MN 55343


         Shelco Filters
         100 Bradley St.
         Middletown, CT 06457


         Sherwin Williams
         6741 W Sunrise Blvd
         Plantation, FL 33313-6029
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 81 of 121




         Shopify Inc
         150 Elgin Street 8th Floor
         Ottawa K2P1L4
         CA


         Shred-It USA
         28883 Network Place
         Chicago, IL 60673-1288


         Sigma-Aldrich
         P.O. Box 535182
         Atlanta, GA 30353-5182


         Signs Now
         2656 Hollywood Blvd
         Hollywood, FL 33020


         simplehuman
         19850 Magellan Dr.
         Torrance, CA 90502


         Skyline
         430 Ansin Blvd, Suite AA
         Hallandale, FL 33009


         Smartsheet, Inc.
         10500 NE 8th Street Suite 1300
         Bellevre,, WA 98004-4369


         SMC Pneumatics
         3810 Prospect Ave
         Yorba Linda, CA 92886


         Smiirl
         18-20 rue Soleillet
         Paris 75020-0000
         FR


         Solantic of South Florida LLC
         PO BOX 404978
         Atlanta, GA 30384-4978


         SOLIC Capital Advisors
         425 W England Suite 300
         Winter Park, FL 32789
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 82 of 121




         Somireddy Law Group PLLC
         20745 Williamsport Place, Suite 390
         Ashburn, FL 20147


         Sora Labs
         PO BOX 775873
         Chicago, IL 60677-5873


         South Florida Manufacturers Association
         1451 w. Cypress Creek Road
         Fort Lauderdale, FL 33309


         South Florida Messenger Service, Inc.
         4835 Hollywood blvd. Suite # 3
         Hollywood, FL 33021


         Southeastern Equipment and Supply, Inc
         1919 Old Dunbar Road
         West Columbia, SC 29172


         Southwest Stainless & Alloy
         P.O. Box 951037
         Dallas, TX 75395-1037


         Spectrum Chemical MFG Corp.
         14422 S San Pedro St.
         Gardena, CA 90248


         Spectrum Packaging Corp
         3640 Princeton Oaks Street
         Orlando, FL 32808


         Speedy Concrete Cutting
         2579 NW 19th St,
         Fort Lauderdale, FL 33311


         Spirax Sarco
         P.O. Box 101160
         Atlanta,, GA 30392


         Sports and Prevention, LLC
         18650 NE 28TH CT
         AVENTURA, FL 33180
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 83 of 121




         SSA & Company
         685 Third Avenue 22nd Floor
         New York, NY 10017


         Stabilus Inc
         1201 Tulip Drive
         Gastonia, NC 28052


         Stacey Alexander
         6500 41 Ave North
         St Petersburg, FL 33709


         Stainless Supply Imports
         P.O. Box 1767
         Eaton Park,, FL 33840


         Star Led
         3233 SW 2nd Avenue #200
         Fort Lauderdale,, FL 33315


         Star Process and Control, LLC
         102 Mary Alice Park RD, STE 601
         Cumming, GA 30040


         State of Florida/Department of Revenue
         Bankruptcy Section
         P.O. Box 6668
         Tallahassee, FL 32314-6668


         State Supply
         597 7th Street E
         Saint Paul, MN 55013


         Stauber
         PO Box 860532
         Minneapolis, MN 55486-0532


         Staubli Corporation
         201 Parkway West
         Duncab, SC 29334


         Stericycle Expert Solutions
         27314 Network Place
         Chicago, IL 60673-1273
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 84 of 121




         Steris Corporation
         5960 Heisley Road
         Mentor, OH 44060


         Stilmas Americas Inc.
         6-3250 Harvester Rd
         Burlington, Ontario L7N 3W9
         CA


         Stilmas Americas Inc.
         10200 NW 67th Street
         Tamarac, FL 33321


         Store Interstate Products
         6561 Palmer Park Circle Suite A
         Sarasota, FL 34238


         SUEZ WTS Analytical Instruments, Inc.
         13256 Collections Center Drive
         Chicago, IL 60693


         Sunbean Television
         PO BOX 1118
         MIAMI, FL 33238-1118


         Sunbelt Rentals
         P.O. Box 409211
         Atlanta,, GA 30384-9211


         Super Intendent of Documents (GPO)
         P.O. Box 979050
         St Louis,, MO 63197


         Supply House
         130 Spagnoli Rd
         Melville, NY 11747


         Supply My Lab
         1654 High Hill Road
         Swedesboro, NJ 08085


         Suzanne's Specialties
         421 Jersey Ave.
         New Brunswick, NJ 08901
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 85 of 121




         Swagelok Central & South Florida
         5906 Breckenridge Parkway
         Tampa, FL 33610


         Symmetry Electronics
         222 N. Pacific Coast Highway, 10th Floor
         El Segundo, CA 90245


         Syntegon Technology Services Inc.
         2440 Sumner Blvd.
         Raleigh, NC 27616


         T&S Brass and Bronze Works, Inc.
         2 Saddleback Cove
         Travelers Rest, SC 29690


         T-Bev, Inc.
         1770 Prairie Rd.
         Eugene, OR 97402


         Tamarac 10200, LLC
         10200 N.W. 67th Street
         Tamarac, FL 33321


         Tank Depot (Accuantia INC)
         685 John B Sias Memorial Pkwy
         Edgecliff Village, TX 76134


         Target Corporation
         1000 Nicollet Mall
         Minneapolis, MN 55403


         Tate & Lyle
         2200 E Eldorado Street
         Decatur, IL 62521


         Taylor & Francis Group
         Suite 300, 6000 Broken Sound Parkway, NW
         Boca Raton, FL 33487


         Technical Engineering Trading INC.
         20871 Johnson St suite 115
         Pembroke Pines, FL 33029
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 86 of 121




         Technical Maintenance, Inc.
         P.O Box 2559
         Tarpon Springs, FL 34688


         Technical Systems & Equipment Corp.
         8426 NW 56 St
         Miami, FL 33166


         TechSouth Inc.
         601 Union West Blvd.
         Matthews, NC 28104


         Techstreet Clarivate Analytics (US) LLC
         PO Box 3771
         Carol Stream, IL 60132-3771


         TECNI CAM S.A. DE CV
         Calle Ocotepec #501 Col. Maravillas
         Cuernavaca, Morelos C.P. 62230
         MX


         TEquipment
         205 Westwood Ave., PO Box 406
         Long Branch, NJ 07740


         Test Equipment Depot
         PO Box 3989
         Boston, MA 02241-3989


         Testo North America
         PO BOX 392207
         PITTSBURG, PA 15251-9207


         Testo-Direct
         3310 Kitty Hawk Road, Suite 100
         Wilmington, NC 28405


         Texas Department of State Health Service
         P.O. Box 12008
         Austin, TX 78711


         The Apple Company Store
         1 Infinite Loop
         Cupertino, CA 95014
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 87 of 121




         The Cary Company
         1195 W Fullerton Ave.
         Addison, IL 60101


         The Center For Professional Adv. Inc.
         62 Bronswick Wood Dr
         East Brunswick, NJ 08816


         The Center for Professional Innovation &
         7 Great Valley Parkway, Suite 295
         Marvern, PA 19355


         The Chimney Balloon
         706 Brooks Road
         Mauldin,, SC 29662


         The Creative Hub LLC
         3811 NW 2nd Ave
         Miami,, FL 33127


         The Filter Store Inc.
         1000 Pembroke Road Suite 203
         Hallandale,, FL 33009


         The lab Depot
         469 Lumbkin Campground Rd S
         Dawsonville, GA 30534


         The Lancet
         230 Park Avenue
         New York, NY 10169


         The Professional Innovation & Education,
         7 Great Valley Parkway, Suite 298
         Malvern, PA 19355


         The RD Store
         18-30 132nd Street
         College Point, NY 11356


         The Sociable Society
         5301 Calatrana Dr
         Woodland Hills, CA 91364
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 88 of 121




         The Stamp Maker
         334 South Harvey St
         Plymouth, MI 48170


         The Weinberg Group Inc.
         1129 20th St NW STE 600
         Washington, DC 20036


         Thermo Fisher Scientific (Ashville) LLC
         PO Box 842339
         Dallas, TX 75284-2339


         Thomas Scientific
         1654 High Hill Road
         Swedesboro, NJ 08085


         TIC Gums (Texture Innovation Center)
         10552 Philadelphia Road
         White Marsh, MD 21162


         Tiger-Vac, Inc
         11 SW 12th Ave #112
         Dania, FL 33004


         Tinlof Technologies, Inc.
         21011 Johnson Street, Unit 124
         Pembroke, FL 33029


         TM Poly Film, Inc.
         503 Gil Harbin Industrial Blvd
         Valdosta, GA 31601


         TMC Industries Inc
         1423 Mill Lane
         Waconia, MN 55387


         Too Lots
         16300 Shoemaker Ave.
         Cerritos, CA 90703


         Tool Fetch
         105 Fareview Park Drive
         Elmsford,, NY 10523
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 89 of 121




         Torres Quality & Compliance Consulting S
         15103 Mahogany Dr.
         Boyton Beach, FL 33436


         Total Home Supply
         15 Commerce Rd Unit 3
         Fairfield, NJ 07004


         Total Store Expo
         PO BOX 34814
         Alexandria, VA 22334-0814


         TPC Training
         750 West Lake Cook Road, Suite 350
         Buffalo Grove, IL 60089


         TR Nutritionals
         1048 Southerby Lane
         Alpharetta, GA 30004


         Trace Analytics, LLC
         15768 Hamilton Pool Road
         Austin, TX 78738


         Traceable Products (Control Company)
         P.O. Box 204348
         Dallas,, TX 75320-4348


         Traeger Brothers
         12405 SW 130 ST
         Miami, FL 33186


         Trafa Pharmaceutical Supplies, LLC
         140 Padgette Street Unit D
         Chicopee, MA 01022


         Transcat, Inc.
         35 Vantage Point Drive
         Rochester,, NY 14624


         Tres Y Medio LLC
         10530 NW 69th Ter
         Doral, FL 33178
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 90 of 121




         Trescal, Inc.
         2606 Solution Center
         Chicago, IL 60677


         Trimantec
         4994F Indiana Ave
         Winston-Salem, NC 27106


         Tripletol S Corporation
         7540 SW 139th St
         Palmetto Bay, FL 33158


         TrippNT, INC
         8830 NE 108th Street
         Kansas City, MO 64157


         Triumvirate Environmental
         PO BOX 150502
         HARTFORD, CT 06115-0502


         Triumvirate Environmental
         10100 Rocket Blvd.
         Orlando, FL 32824


         TROEMER LLC
         201 Wolf Drive
         Thorofare, NJ 08086


         TSI Inc
         SDS 12-0764 PO BOX 86
         MINNEAPOLIS, MN 55486-0764


         U-Line
         PO Box 88741
         Chicago, IL 60680


         U.S Smoke & Fire
         12310 Pinecrest Rd Suite 300
         Reston, VA 20191


         U.S. Customs
         2550 NW 72ND AVE #108
         Miami, FL 33122
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 91 of 121




         U.S. Department of State
         44132 Mercure Circle
         Sterling, VA 20166-1206


         U.S. Pharmacopeial Convention
         P.O. Box 21845
         New York, NY 10087-1845


         U.S. Pharmacopeial Convention
         12601 Twinbrook Parkway
         Rockville, MD 20852-1790


         U.S. Plastic Corp.
         1390 Neubrecht Road
         Lima,, OH 45801-3196


         U.S. Smoke & Fire
         12310 Pinecrest Road
         Reston,, VA 20191


         UBMi Princeton LLC
         JP Morgan Chase Lockbox # 30908
         Brooklyn,, NY 11245


         UET Gianfranco Gualtieri eK
         Rheinstr. 4
         76287 Rheinstetten
         DE


         UL Information and Insights Inc.
         32959 Collection Center Drive
         Chicago, IL 60693-0329


         UL Registrar LLC
         7036 Snowdrift Road, Suite 200
         Allentown, PA 18106


         UL Verification Services Inc
         62045 Collections Center Drive
         Chicago, IL 60693-0620


         UL, LLC
         75 Remittance Drive, Suite# 1524
         Chicago,, IL 60675-1524
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 92 of 121




         UniFirst
         500 S.W. 13th Terrace
         Pompano Beach, FL 33069


         UniFirst
         P.O. BOX 650481
         DALLAS, TX 75265


         Unique Life Medicines Trading LLC c/o SY
         PO BOX 233986
         Dubai
         AE


         United Data Technologies, Inc.
         Dept. # 0627 P.O. Box 850001
         Orlando,, FL 32885-0627


         United Healthcare
         PO BOX 94017
         Palatine, IL 60094-4017


         United States Liability Insurance Compan
         PO BOX 62778
         Baltimore, MD 21264-2778


         United States Pharmacopeial
         P.O. BOX 21845
         New York, NY 10087-1845


         United States Plastic Corp.
         1390 Neubrecht Road
         Lima,, OH 45801-3120


         United States Treasury
         Internal Revenue Service
         Ogden, UT 84201-0038


         Univar SOLUTIONS
         PO BOX 409692
         Atlanta, GA 30384


         Universal Consultant Services Group
         20031 NW 63rd CT
         Miami Lakes, FL 33015
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 93 of 121




         Univision Receivables Co LLC
         PO BOX 740719
         Los Angeles, CA 90074-0719


         Upharven C.A.
         1017 Urb. Los Cortijos de Lourdes
         Caracas
         VE


         Upharven C.A.
         Calle Bernardette con calle Los Laborato
         Urb. Los Cortijos de Lourdes 01017-0000
         VE


         UPS Freight
         P.O. BOX 650690
         Dallas, TX 75265-0690


         UPS Package
         P.O.BOX 7247-0244
         Philadelphia, PA 19170-0001


         UPS Supply Chain Solutions, Inc.
         28013 Network Place
         Chicago, IL 60673-1280


         UPS/UPS SCS Dallas
         28013 NETWORK PLACE
         Chicago, IL 60673


         UPS/UPS SCS Dallas
         PO Box 650690
         Dallas, TX 75265-0690


         Urbaprint, LLC
         40 SW 13th
         Miami, FL 33130


         US Pack Group
         5011 N Hiatus Rd
         Sunrise, FL 33351


         US1 Corporation
         5960 NW 99 Avenue
         Doral, FL 33178
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 94 of 121




         USF Fabrication Inc.
         3200 w. 84 st
         Hialeah, FL 33018


         Vaisala, Inc.
         Dept. CH 19486
         Palatine,, IL 60055-9486


         Valworx Inc.
         18636 Northline Dr
         Cornelius, NC 28031


         VCGA Consultores
         Carlos Echanove No 5422
         Col 05320-0000
         MX


         Velfin Inc
         245 SE 1st Street. Suite 419
         Miami, FL 33131


         Venair, INC.
         16713 Park Centre Blvd
         Miami Gardens, FL 33169


         Venevision Continental LLC
         700 NW 1ST AVE, SUITE 1700
         Miami, FL 33136


         Vernon J. Johnson
         116 Edgewater Drive
         Clayton, NC 27520


         Versare
         3236 California St NE
         Minneapolis,, MN 55418


         Vesta Ingredients, Inc.
         5767 Thunderbird Road
         Indianapolis, IN 46236


         VET4U LLC
         7020 FLY RD, STE. 3
         EAST SYRACUSE, NY 13057
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 95 of 121




         VET4U LLC
         3351 NW 55TH STREET
         FORT LAUDERDALE, FL 33309


         Victor George Spirits
         1126 S. Federal, Hwy
         Fort Lauderdale, FL 33316


         Victor George Spirits LLC
         Dist. # 1616980, 126 S Federal Hwy, ste
         Fort Lauderdale, FL 33316


         Villeroy & Boch
         3A South Middlesex Avenue
         Monroe Twp, NJ 08831


         Virginia Dare
         882 3rd Ave.
         Brooklyn,, NY 11232


         Virtualnomics, Inc
         11161 E State Road 70, Suite #110 PMB 20
         Lakewood Ranch, FL 34202


         Vista Color Corporation
         1401 NW 78 Ave
         Miami,, FL 33126


         Visual Workplace INC
         7381 Ardith Ct.
         Byron Center, MI 49315


         Vitajoy USA Inc.
         18227 Railroad St.
         City of Industry, CA 91748


         VWR International
         P.O. BOX 640169
         Pittsburgh, PA 15264


         Wageworks, Inc
         1100 Park Place 4th Floor
         San Mateo, CA 94403
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 96 of 121




         Walchli Tauber Group Inc
         2225 Old Emmorton Road, Suite 201
         Bel Air, MD


         Walgreen Co.
         200 Wilmot Road
         Deerfield, IL 60015


         Walgreens
         1901 E. Voorhees St
         Danville, IL 61834


         Walgreens - Hartford Region DC
         80 International Pkwy
         Windsor, CT 06095


         Walgreens -Edwardsville DC
         28 W Gateway Commerce Center Dr
         Edwardville, IL 62025


         Walgreens Co.
         PO Box 4057
         Danville, IL 61834


         Walgreens-Anderson
         101 Alliance Parkway
         Williamston, SC 29697


         Walgreens-Dayville
         500 Forbes Road
         Dayville, CT 06241


         Walgreens-Moreno Val
         17500 Perris Blvd
         Moreno Valley, CA 92551


         Walgreens-Mt. Vernon
         5100 Lake Terrace N E
         Mt. Vernon, IL 62864


         Walgreens-Orlando
         2455 Premier Row
         Orlando, FL 32809
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 97 of 121




         Walgreens-Perrysburg
         28727 Oregon Road
         Perrysburg, OH 43551


         Walgreens-Waxahachie
         710 Ovilla Road
         Waxahachie, TX 75167


         Walgreens-Windsor
         4400 State Rd Hwy 19
         Windsor, WI 53598


         Walgreens-Woodland
         2370 E. Main ST.
         Woodland, CA 95776


         Walker Industrial Products, Inc.
         P.O. Box 499
         Newton,, CT 06470


         Wallgreens - Jupiter FL - DC
         15998 Walgreens Dr
         Jupiter, FL 33478


         Walmart
         6931 Nw 88th Avenue
         Tamarac, FL 33321


         Waste Management
         PO BOX 4648
         Carol Stream, IL 60197-4648


         Waste Management
         PO BOX 105430
         Atlanta, GA 30348


         Waters Technologies Corporation
         Dept. CH 14373
         Palatine, IL 60055-4373


         Watson Inc
         301 Heffernan Drive
         West Haven, CT 06516
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 98 of 121




         Wayfair, LLC
         4 Copley Place, 7th Floor
         Boston, MA 02116


         WB Mason
         PO BOX 981101
         BOSTON, MA 02298-1101


         Westside
         7765 National Turnpike #140
         Louisville, KY 40214


         wfor
         PO BOX 419306
         BOSTON, MA 02241-9306


         WFOR-TV
         29905 Network Place
         Chicago, IL 60673-1299


         Wholesale Batteries
         200 S. Montclair, Suite C
         Bakersfield, CA 93309


         Wiginton Fire System
         699 Aero Lane
         Sanford, FL 32771


         WIKA Instrument, LP
         144 Harston Court
         Heathrow, FL 32746


         Wiley Online Library
         10475 Crosspoint Blvd
         Indianapolis, IN 46256


         William R. Nash
         6401 Nob Hill Rd.
         Tamarac, FL 33321


         William R. Nash
         12981 NW 113th Court USA
         Miami, FL 33178
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 99 of 121




         Wilmad-LabGlass
         1172 NW Boulevard
         Vineland, NJ 08360


         Wistex
         1730 Stout Drive, Suite 1
         Warminster, PA 18974


         WITT GAS CONTROLS LP
         3080 Northfield Place Suite 111
         Roswell, GA


         Workbeast LLC
         6998 Griffin Road
         Davie, FL 33314


         Worldwide Janitor
         3704 Cleveland PL
         Metairie, LA 70003


         Wright Express - Shell
         PO Box 4337
         Carol Stream, IL 60197-4337


         Xerox Corporation
         PO Box 827598
         Philadelphia, PA 19182


         Xerox Corporation
         PO Box 660501
         Dallas, TX 75266-0501


         Xerox Financial Services
         P.O. Box 202882
         Dallas, TX 75320-2882


         Xi'an SurNature
         Room 10820, KeChuang Rd
         Xi'an, Shaanxi 00071-0065
         CN


         XUMBA Inc
         427 Biscayne Blvd
         Miami, FL 33137
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 100 of 121




         Yext, Inc
         P.O. BOX 9509 Attn: A/R
         New York, NY 10087-9509


         Yohana Santamarta
         20281 East Country Cobb Drive
         Apt. 1615
         Aventura, FL 33160


         Yorkshire Building Services
         3740 Park Central Blvd. N.
         Pompano Beach, FL 33064


         Your Chair Cover Inc.
         9830 Glenoaks Blvd.
         Sun Valley, CA 91352


         YRC Freight
         P.O. Box 93151
         Chicago, IL 60673-3151


         Zeta Pharmaceuticals LLC
         120 Holmes Avenue N.E. Suite 116
         Huntsville,, AL 35801


         Zhejiang Silver-Elephant Bio-Engineering
         No.18, East Shifeng Road
         Zhejiang
         CN


         Zoro
         PO BOX 481193
         Niles, IL 60714
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 101 of 121




                                                               6th
             Case 20-23348-PDR         Doc 1     Filed 12/07/20     Page 102 of 121




                                           EXHIBIT A

                         UNANIMOUS WRITTEN CONSENT
                  OF THE MANAGERS AND NHTV REPRESENTATIVE
                             OF UNIPHARMA, LLC,
                            IN LIEU OF A MEETING

        The undersigned, being all of the members of the Board of Managers (the “Managers”) and
the NHTV Representative of Unipharma, LLC, a Delaware limited liability company (the
“Company”), do hereby waive all formal requirements, including the necessity of holding a formal
or informal meeting, and any requirements for notice; and do hereby consent in writing to the
adoption of the following unanimous resolutions, taking said actions in lieu of a meeting of the
Managers of the Company pursuant to the Delaware Limited Liability Company Act and the Second
Amended and Restated Operating Agreement of the Company, dated as of September 28, 2018, as
amended (the “Operating Agreement”) (collectively, the “Written Consent”). Any defined term used
but not defined herein shall have the meaning ascribed to such term in the Operating Agreement.
These resolutions may be executed in more than one counterpart, by pdf or facsimile, each of which
shall be an original and all of which together shall be one and the same instrument.

        WHEREAS, each Manager has waived any and all notice requirements in connection with
the resolutions unanimously adopted herein;

       WHEREAS, the NHTV Representative has waived any and all notice requirements in
connection with the resolutions unanimously adopted herein;

        WHEREAS, each Manager has reviewed and considered the operational condition of the
Company and the business of the Company on the date hereof, including the historical performance
of the Company, the assets of the Company, the current and long-term liabilities of the Company, the
liquidity of the Company, the strategic alternatives available to the Company, and the impact of the
foregoing on the business, creditors and other parties in interest of the Company;

         WHEREAS, the NHTV Representative has reviewed and considered the operational
condition of the Company and the business of the Company on the date hereof, including the
historical performance of the Company, the assets of the Company, the current and long-term
liabilities of the Company, the liquidity of the Company, the strategic alternatives available to the
Company, and the impact of the foregoing on the business, creditors and other parties in interest of
the Company;

        WHEREAS, the Managers have received, reviewed and considered the recommendations
the legal, financial and other advisors of the Company as to the relative risks and benefits of
pursuing a reorganization under chapter 11 of title 11 of the United States Code (11 U.S.C. §§ 101 et
seq., the “Bankruptcy Code”), and the Managers have had an opportunity to consult with the legal,
financial and other advisors of the Company and have fully considered each of the strategic
alternatives available to the Company;




10172072-4
             Case 20-23348-PDR           Doc 1     Filed 12/07/20      Page 103 of 121




        WHEREAS, the NHTV Representative has received, reviewed and considered the
recommendations the legal, financial and other advisors of the Company as to the relative risks and
benefits of pursuing a reorganization under the Bankruptcy Code, and has had an opportunity to
consult with the legal, financial and other advisors of the Company and has fully considered each of
the strategic alternatives available to the Company;

        WHEREAS, the Managers have received, reviewed, and considered entering into a
commitment for debtor-in-possession financing on or about December 6, 2020, for a senior secured
debtor-in-possession financing credit facility in an aggregate amount up to $15,600,000 (the “DIP
Facility”), and the Managers have received and reviewed the credit agreement documenting the DIP
Facility (as amended, supplemented, restated, or otherwise modified from time to time, the “DIP
Credit Agreement”) with the lenders set forth therein;

       WHEREAS, the NHTV Representative has received, reviewed, and considered entering into
the DIP Facility and the DIP Credit Agreement;

        WHEREAS, the Managers and the NHTV Representative agree that the Company will
obtain the benefits of the DIP Facility and desire that the Company enter into that certain DIP Credit
Agreement;

       WHEREAS, in the business judgment of the Managers, it is in the best interests of the
Company, its creditors, employees, and other parties in interest that a petition be filed by the
Company seeking relief under the provisions of the Bankruptcy Code, in which the authority to
operate as debtors-in-possession will be sought;

        WHEREAS, in the business judgment of the NHTV Representative, it is in the best interests
of the Company, its creditors, employees, and other parties in interest that a petition be filed by the
Company seeking relief under the provisions of the Bankruptcy Code, in which the authority to
operate as debtors-in-possession will be sought;

        WHEREAS, the Managers and the NHTV Representative desire that the Company files or
causes to be filed a voluntary petition (collectively, the “Petition”) for relief under chapter 11 of the
Bankruptcy Code and the following resolutions were adopted by the unanimous written consent of
the Managers:

I.       Chapter 11 Case.

        IT IS THEREFORE RESOLVED, that in the business judgment of the Managers, it is
desirable and in the best interests of the Company and its equity owners, creditors, employees, and
other interested parties that a Petition be filed by the Company under the provisions of chapter 11 of
the Bankruptcy Code; and it is further

        RESOLVED, that the Managers shall and do hereby approve and ratify the recommendation
of the senior management of the Company to file a Petition on behalf of the Company in the United



10172072-4                                         2
             Case 20-23348-PDR          Doc 1     Filed 12/07/20      Page 104 of 121




States Bankruptcy Court for the Southern District of Florida (collectively, the “Chapter 11 Case”);
and it is further

        RESOLVED, that the Company shall be, and it hereby is, authorized, directed and
empowered (i) to file the Petition for the Company, (ii) to commence the Chapter 11 Case, and (iii)
to perform any and all such acts as are reasonable, advisable, expedient, convenient, proper and
necessary to effect any of the foregoing; and it is further

         RESOLVED, that the Managers hereby authorize, direct and empower any current or future
Chief Executive Officer, Chief Restructuring Officer, or Chief Financial Officer of the Company
(collectively, the “Authorized Officers”), and each of them, acting alone or in any combination, on
behalf of the Company to prepare, execute and/or verify and to cause to be filed, and the Secretary,
any Assistant Secretary or other applicable officer, be and each hereby is authorized to attest to, any
and all documents required by, necessary or appropriate to, the filing and administration of the
Chapter 11 Case, including but not limited to the Petition, as well as all other ancillary documents
(including, but not limited to, petitions, schedules, statements, lists, motions, applications, DIP
Credit Agreement(s), objections, responses, affidavits, declarations, complaints, pleadings,
disclosure statements, plans of reorganization or liquidation and other papers or documents)
necessary or desirable in connection with the foregoing, including but not limited to, any
amendments, modifications or supplements thereto (collectively, the “Chapter 11 Documents”); and
it is further

        RESOLVED, that any of the Authorized Officers, who may act without the joinder of any of
the other officer or Manager of the Company, is hereby authorized to execute and deliver the
Chapter 11 Documents in the name and on behalf of the Company and otherwise to take all actions
(including, without limitation, (i) negotiation, execution, delivery, and filing of any agreements,
certificates, or other instruments or documents, (ii) the payment of any retainer or consideration for
any professional retained by the Company in the Chapter 11 Case, and (iii) the payment of expenses
and taxes as any such Authorized Officer may deem necessary, appropriate, or advisable (such acts
to be conclusive evidence that such Authorized Officer deemed the same to be necessary,
appropriate, or advisable) in order to commence and administer the Chapter 11 Case, and all acts of
the Authorized Officer taken pursuant to the authority granted herein, or having occurred prior to the
date hereof in order to effect such transactions, are hereby approved, adopted, ratified, and
confirmed in all respects; and it is further

II.      Retention of Professionals.

         RESOLVED, each Manager hereby approves and ratifies the employment by the Company
of the law firm of Berger Singerman LLP (“Berger Singerman”), to represent the Company as its
general bankruptcy counsel to represent and assist the Company in carrying out its duties under the
Bankruptcy Code and all related matters, and to take any and all actions to advance the Company’s
rights, including the preparation of pleadings and filings in the Chapter 11 Case; and in connection
therewith, the Authorized Officers (defined herein) be and each of them, acting alone or in any
combination, hereby is, authorized, directed and empowered, on behalf of and in the name of the
Company to execute appropriate retention agreements, pay appropriate retainers prior to and


10172072-4                                        3
             Case 20-23348-PDR           Doc 1     Filed 12/07/20      Page 105 of 121




immediately upon the filing of the Chapter 11 Case, and to cause to be filed an appropriate
application for authority to retain the services of Berger Singerman;

        RESOLVED, each Manager hereby reapproves and reratifies the employment by the
company of SOLIC Capital Advisors, LLC and SOLIC Capital, LLC (collectively, “SOLIC”), to
provide the services of the Chief Restructuring Officer and certain other interim offices to represent
the Company pursuant to the retention agreement dated November 10, 2020, to provide the
restructuring services detailed therein to the Company; and in connection therewith, the Authorized
Officers (defined herein) be and each of them, acting alone or in any combination, hereby is,
authorized, directed and empowered, on behalf of and in the name of the Company to execute
appropriate retention agreements, pay appropriate retainers prior to and immediately upon the filing
of the Chapter 11 Case, and to cause to be filed an appropriate application for authority to retain the
services of SOLIC; and it is further

        RESOLVED, that the retention of Kurtzman Carson Consultants LLC pursuant to the
retention agreement dated November 23, 2020, and the execution of any retention agreements, the
payment of any retainers, and the approval of any matters related thereto, be and hereby are ratified,
adopted, and approved in all respects as the acts and deeds of the Company and the Authorized
Officers, and each of them hereby is, authorized and directed to immediately upon and after the
filing of the Chapter 11 Case execute and cause to be filed an application for authority to retain
Kurtzman Carson Consultants LLC as the Company's notice and claims agent; and it is further

        RESOLVED, that the Authorized Officers be, and each of them, acting alone or in any
combination, hereby is, authorized, directed and empowered, on behalf of and in the name of the
Company to employ any other individual and/or firm as professionals or consultants or financial
advisors to the Company as are deemed necessary to represent and assist the Company in carrying
out its duties under the Bankruptcy Code, and in connection therewith, the Authorized Officers
acting alone or in any combination, hereby is, authorized, directed and empowered, on behalf of and
in the name of the Company to execute appropriate retention agreements, pay appropriate retainers
prior to and immediately upon the filing of the Chapter 11 Case, and to cause to be filed an
appropriate application for authority to retain the services of such firms.

III.     Debtor-in Possession Financing

         RESOLVED, that the Authorized Officers be, and hereby are, authorized, directed, and
empowered, on behalf of and in the name of the Company (A) to obtain post-petition financing
according to the terms negotiated, or to be negotiated, by the management of the Company,
including under debtor-in-possession credit facilities or relating to the use of cash collateral, and (B)
to secure the payment and performance of any post-petition financing by (i) pledging or granting
liens and mortgages on, or security interest in, all or any portion of the Company’s assets, including
all or any portion of the issued and outstanding capital stock, partnership interests, or membership
interests of any subsidiaries of the Company, whether now owned or hereafter acquired, and (ii)
entering into or causing to be entered into such security agreements, pledge agreements, control
agreements, intercreditor agreements, mortgages, deeds of trust and other agreements as are
necessary, appropriate, or desirable to effectuate the intent of, or matters reasonably contemplated or


10172072-4                                         4
             Case 20-23348-PDR          Doc 1     Filed 12/07/20     Page 106 of 121




implied by, this resolution in such form, covering such collateral and having such other terms and
conditions as are approved or deemed necessary, appropriate or desirable by the officer executing the
same, the execution thereof by such officer to be conclusive evidence of such approval or
determination; and it is further

        RESOLVED, that the form, terms, and provisions of the DIP Facility, the DIP Credit
Agreement, and each of the other DIP Facility Documents (as defined below), and the Company’s
incurrence and performance of its obligations under the DIP Facility, the DIP Credit Agreement, and
each of the other DIP Facility Documents (as defined below), including any borrowings thereunder,
granting of liens on, or security interests in, all or any portion of the Company’s assets as provided
therein, and the consummation of the transactions contemplated thereby, be, and hereby are, in all
respects authorized and approved; and further resolved, that each of the Authorized Officers be, and
hereby is, authorized and empowered to executed and deliver, and to cause the Company to incur
and perform its obligations under the DIP Facility and the DIP Credit Agreement and each of the
agreements, documents, and instruments contemplated by any of the foregoing or requested by the
DIP Facility lenders in connection with any of the DIP Facility (together with the DIP Credit
Agreement, the “DIP Facility Documents”), and each of the documents and instruments
contemplated thereby, in the name and on behalf of the Company under its seal or otherwise,
substantially in the forms presented to the Managers, with such changes therein and modifications
and amendments thereto as any Authorized Officer may in his or her sole discretion approve, which
approval shall be conclusively evidenced by his or her execution thereof; and it is further

       RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
empowered to execute and deliver any amendments, amendment and restatements, supplements,
modifications, renewals, extensions, replacements, consolidations, substitutions, and extensions of
the DIP Facility and the DIP Facility Documents that shall in their sole judgment be necessary,
proper or advisable; and it is further

         RESOLVED, that all acts and actions taken by the Authorized Officers prior to the date
hereof with respect to the transactions contemplated by the DIP Credit Agreement and any of the
other DIP Facility Documents be, and hereby are, in all respects confirmed, approved, and ratified;
and it is further

IV.      General Authorizations and Ratifications.

        RESOLVED, that the Authorized Officers be, and each of them acting alone or in any
combination is, hereby authorized, directed and empowered from time to time in the name and on
behalf of the Company, to (i) take such further actions and execute and deliver or cause to be
executed and delivered, where necessary or appropriate, file (or cause to be filed) with the
appropriate governmental authorities all such other certificates, instruments, guaranties, notices and
documents as may be required or as such Authorized Officer may deem necessary, advisable or
proper to carry out the intent and purpose of the foregoing resolutions, including the execution and
delivery of any security agreements, pledges, financing statements and the like, (ii) perform the
obligations of the Company under the Bankruptcy Code, the DIP Facility, the DIP Credit
Agreement, and the other DIP Facility Documents, with all such actions to be performed in such


10172072-4                                        5
             Case 20-23348-PDR          Doc 1     Filed 12/07/20     Page 107 of 121




manner, and all such certificates, instruments, guaranties, notices and documents to be executed and
delivered in such form, as the Authorized Officer performing or executing the same shall approve,
and the performance or execution thereof by such Authorized Officer shall be conclusive evidence of
the approval thereof by such officer and by the Company, and (iii) incur and pay such fees, expenses
and other amounts as in his, her or their judgment shall be necessary, proper or advisable in order to
fully carry out the intent and accomplish the purposes of each of the foregoing resolutions; and it is
further

        RESOLVED, that the Authorized Officers be, and each of them acting alone is, hereby
authorized, directed and empowered from time to time in the name and on behalf of the Company, to
adopt resolutions and otherwise exercise the rights and powers of the Company as such Authorized
Officer may deem necessary, appropriate or desirable; and that thereupon such resolutions shall be
deemed adopted as and for the resolutions of the Company; and it is further

       RESOLVED, that all of the acts and transactions relating to matters contemplated by the
foregoing resolutions, which acts would have been approved by the foregoing resolutions except that
such actions were taken prior to the execution of these resolutions, are hereby in all respects,
confirmed, ratified and approved; and it is further

        RESOLVED, that all acts lawfully done or actions lawfully taken by any director, officer or
equity holder of the Company or any of the professionals in connection with the reorganization or
liquidation of the Company or any matter related thereto, or by virtue of these resolutions be, and
they hereby are, in all respects, ratified, confirmed and approved; and it is further

       RESOLVED, that these resolutions and actions shall be the actions of the Managers, and the
Chief Executive Officer of the Company is hereby directed to place the Minutes of the Managers
with the records of the proceedings of the Managers; and it is further

       RESOLVED, that the Chief Executive Officer of the Company is hereby authorized to join
the execution of, or attest and/or affix the corporate seal of the Company to any documents,
agreement or instrument executed by the Authorized Officers of the Company on behalf of the
Company in furtherance of the foregoing resolutions.

                                       Signatures on following page.




10172072-4                                        6
                Case 20-23348-PDR        Doc 1   Filed 12/07/20   Page 108 of 121




       IN WITNESS WHEREOF, the undersigned, in their capacity as all of the members of the
Board of Managers and the NHTV Representative of Unipharma LLC, have executed and delivered
this Written Consent for the pu{pose of giving their consent hereto as of the date written below.


MANAGERS

                            e:
                   Sweet,
                             6
            Dated: December _,2020

By:
            Elizabeth Muscato, Manager
            Dated: December_,2020



NHTV REPRESENTATIVE


By:
        Frederik Wijsenbeck
        Dated: December_,2020




101720724
             Case 20-23348-PDR        Doc 1    Filed 12/07/20     Page 109 of 121




       IN WITNESS WHEREOF, the undersigned, in their capacity as all of the members of the
Board of Managers and the NHTV Representative of Unipharma LLC, have executed and delivered
this Written Consent for the purpose of giving their consent hereto as of the date written below.


MANAGERS


By:
         Charles Sweet, Manager
         Dated: December ___, 2020

By:
         Elizabeth Muscato, Manager
                            6 2020
         Dated: December ___,


NHTV REPRESENTATIVE


By:
         Frederik Wijsenbeck
         Dated: December ___, 2020




10172072-4
             Case 20-23348-PDR        Doc 1    Filed 12/07/20     Page 110 of 121




       IN WITNESS WHEREOF, the undersigned, in their capacity as all of the members of the
Board of Managers and the NHTV Representative of Unipharma LLC, have executed and delivered
this Written Consent for the purpose of giving their consent hereto as of the date written below.


MANAGERS


By:
         Charles Sweet, Manager
         Dated: December ___, 2020

By:
         Elizabeth Muscato, Manager
         Dated: December ___, 2020


NHTV REPRESENTATIVE


By:
         Frederik Wijsenbeck
                           6 2020
         Dated: December ___,




10172072-4
Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 111 of 121




                                                               6th
             Case 20-23348-PDR         Doc 1     Filed 12/07/20     Page 112 of 121




                                           EXHIBIT A

                        UNANIMOUS WRITTEN CONSENT
                OF THE UNITHOLDERS AND NHTV REPRESENTATIVE
                             OF UNIPHARMA, LLC,
                            IN LIEU OF A MEETING

        The undersigned, being all of the Unitholders (the “Unitholders”) and the NHTV
Representative of Unipharma, LLC, a Delaware limited liability company (the “Company”), do
hereby waive all formal requirements, including the necessity of holding a formal or informal
meeting, and any requirements for notice; and do hereby consent in writing to the adoption of the
following unanimous resolutions, taking said actions in lieu of a meeting of the Unitholders of the
Company pursuant to the Delaware Limited Liability Company Act and the Second Amended and
Restated Operating Agreement of the Company, dated as of September 28, 2018, as amended (the
“Operating Agreement”) (collectively, the “Written Consent”). Any defined term used but not
defined herein shall have the meaning ascribed to such term in the Operating Agreement. These
resolutions may be executed in more than one counterpart, by pdf or facsimile, each of which shall
be an original and all of which together shall be one and the same instrument.

        WHEREAS, each Unitholder has waived any and all notice requirements in connection with
the resolutions unanimously adopted herein;

       WHEREAS, the NHTV Representative has waived any and all notice requirements in
connection with the resolutions unanimously adopted herein;

        WHEREAS, each Unitholder has reviewed and considered the operational condition of the
Company and the business of the Company on the date hereof, including the historical performance
of the Company, the assets of the Company, the current and long-term liabilities of the Company, the
liquidity of the Company, the strategic alternatives available to the Company, and the impact of the
foregoing on the business, creditors and other parties in interest of the Company;

         WHEREAS, the NHTV Representative has reviewed and considered the operational
condition of the Company and the business of the Company on the date hereof, including the
historical performance of the Company, the assets of the Company, the current and long-term
liabilities of the Company, the liquidity of the Company, the strategic alternatives available to the
Company, and the impact of the foregoing on the business, creditors and other parties in interest of
the Company;

        WHEREAS, the Unitholders have received, reviewed and considered the recommendations
the legal, financial and other advisors of the Company as to the relative risks and benefits of
pursuing a reorganization under chapter 11 of title 11 of the United States Code (11 U.S.C. §§ 101 et
seq., the “Bankruptcy Code”), and the Unitholders have had an opportunity to consult with the legal,
financial and other advisors of the Company and have fully considered each of the strategic
alternatives available to the Company;




10179247-1
             Case 20-23348-PDR           Doc 1     Filed 12/07/20      Page 113 of 121




        WHEREAS, the NHTV Representative has received, reviewed and considered the
recommendations the legal, financial and other advisors of the Company as to the relative risks and
benefits of pursuing a reorganization under the Bankruptcy Code, and has had an opportunity to
consult with the legal, financial and other advisors of the Company and has fully considered each of
the strategic alternatives available to the Company;

        WHEREAS, the Unitholders have received, reviewed, and considered entering into a
commitment for debtor-in-possession financing on or about December 6, 2020, for a senior secured
debtor-in-possession financing credit facility in an aggregate amount up to $15,600,000 (the “DIP
Facility”), and the Unitholders have received and reviewed the credit agreement documenting the
DIP Facility (as amended, supplemented, restated, or otherwise modified from time to time, the “DIP
Credit Agreement”) with the lenders set forth therein;

       WHEREAS, the NHTV Representative has received, reviewed, and considered entering into
the DIP Facility and the DIP Credit Agreement;

        WHEREAS, the Unitholders and the NHTV Representative agree that the Company will
obtain the benefits of the DIP Facility and desire that the Company enter into that certain DIP Credit
Agreement;

       WHEREAS, in the business judgment of the Unitholders, it is in the best interests of the
Company, its creditors, employees, and other parties in interest that a petition be filed by the
Company seeking relief under the provisions of the Bankruptcy Code, in which the authority to
operate as debtors-in-possession will be sought;

        WHEREAS, in the business judgment of the NHTV Representative, it is in the best interests
of the Company, its creditors, employees, and other parties in interest that a petition be filed by the
Company seeking relief under the provisions of the Bankruptcy Code, in which the authority to
operate as debtors-in-possession will be sought;

        WHEREAS, the Unitholders and the NHTV Representative desire that the Company files or
causes to be filed a voluntary petition (collectively, the “Petition”) for relief under chapter 11 of the
Bankruptcy Code and the following resolutions were adopted by the unanimous written consent of
the Unitholders:

I.       Chapter 11 Case.

        IT IS THEREFORE RESOLVED, that in the business judgment of the Unitholders, it is
desirable and in the best interests of the Company and its equity owners, creditors, employees, and
other interested parties that a Petition be filed by the Company under the provisions of chapter 11 of
the Bankruptcy Code; and it is further

      RESOLVED, that the Unitholders shall and do hereby approve and ratify the
recommendation of the senior management of the Company to file a Petition on behalf of the



10179247-1                                         2
             Case 20-23348-PDR          Doc 1     Filed 12/07/20      Page 114 of 121




Company in the United States Bankruptcy Court for the Southern District of Florida (collectively,
the “Chapter 11 Case”); and it is further

        RESOLVED, that the Company shall be, and it hereby is, authorized, directed and
empowered (i) to file the Petition for the Company, (ii) to commence the Chapter 11 Case, and (iii)
to perform any and all such acts as are reasonable, advisable, expedient, convenient, proper and
necessary to effect any of the foregoing; and it is further

         RESOLVED, that the Unitholders hereby authorize, direct and empower any current or
future Chief Executive Officer, Chief Restructuring Officer, or Chief Financial Officer of the
Company (collectively, the “Authorized Officers”), and each of them, acting alone or in any
combination, on behalf of the Company to prepare, execute and/or verify and to cause to be filed,
and the Secretary, any Assistant Secretary or other applicable officer, be and each hereby is
authorized to attest to, any and all documents required by, necessary or appropriate to, the filing and
administration of the Chapter 11 Case, including but not limited to the Petition, as well as all other
ancillary documents (including, but not limited to, petitions, schedules, statements, lists, motions,
applications, DIP Credit Agreement(s), objections, responses, affidavits, declarations, complaints,
pleadings, disclosure statements, plans of reorganization or liquidation and other papers or
documents) necessary or desirable in connection with the foregoing, including but not limited to, any
amendments, modifications or supplements thereto (collectively, the “Chapter 11 Documents”); and
it is further

        RESOLVED, that any of the Authorized Officers, who may act without the joinder of any of
the other officer or manager of the Company, is hereby authorized to execute and deliver the Chapter
11 Documents in the name and on behalf of the Company and otherwise to take all actions
(including, without limitation, (i) negotiation, execution, delivery, and filing of any agreements,
certificates, or other instruments or documents, (ii) the payment of any retainer or consideration for
any professional retained by the Company in the Chapter 11 Case, and (iii) the payment of expenses
and taxes as any such Authorized Officer may deem necessary, appropriate, or advisable (such acts
to be conclusive evidence that such Authorized Officer deemed the same to be necessary,
appropriate, or advisable) in order to commence and administer the Chapter 11 Case, and all acts of
the Authorized Officer taken pursuant to the authority granted herein, or having occurred prior to the
date hereof in order to effect such transactions, are hereby approved, adopted, ratified, and
confirmed in all respects; and it is further

II.      Retention of Professionals.

        RESOLVED, each Unitholder hereby approves and ratifies the employment by the
Company of the law firm of Berger Singerman LLP (“Berger Singerman”), to represent the
Company as its general bankruptcy counsel to represent and assist the Company in carrying out its
duties under the Bankruptcy Code and all related matters, and to take any and all actions to advance
the Company’s rights, including the preparation of pleadings and filings in the Chapter 11 Case; and
in connection therewith, the Authorized Officers (defined herein) be and each of them, acting alone
or in any combination, hereby is, authorized, directed and empowered, on behalf of and in the name
of the Company to execute appropriate retention agreements, pay appropriate retainers prior to and


10179247-1                                        3
             Case 20-23348-PDR           Doc 1     Filed 12/07/20      Page 115 of 121




immediately upon the filing of the Chapter 11 Case, and to cause to be filed an appropriate
application for authority to retain the services of Berger Singerman;

        RESOLVED, each Unitholder hereby reapproves and reratifies the employment by the
Company of SOLIC Capital Advisors, LLC and SOLIC Capital, LLC (collectively, “SOLIC”), to
provide the services of the Chief Restructuring Officer and certain other interim offices to represent
the Company pursuant to the retention agreement dated November 10, 2020, to provide the
restructuring services detailed therein to the Company; and in connection therewith, the Authorized
Officers (defined herein) be and each of them, acting alone or in any combination, hereby is,
authorized, directed and empowered, on behalf of and in the name of the Company to execute
appropriate retention agreements, pay appropriate retainers prior to and immediately upon the filing
of the Chapter 11 Case, and to cause to be filed an appropriate application for authority to retain the
services of SOLIC; and it is further

        RESOLVED, that the retention of Kurtzman Carson Consultants LLC pursuant to the
retention agreement dated November 23, 2020, and the execution of any retention agreements, the
payment of any retainers, and the approval of any matters related thereto, be and hereby are ratified,
adopted, and approved in all respects as the acts and deeds of the Company and the Authorized
Officers, and each of them hereby is, authorized and directed to immediately upon and after the
filing of the Chapter 11 Case execute and cause to be filed an application for authority to retain
Kurtzman Carson Consultants LLC as the Company's notice and claims agent; and it is further

        RESOLVED, that the Authorized Officers be, and each of them, acting alone or in any
combination, hereby is, authorized, directed and empowered, on behalf of and in the name of the
Company to employ any other individual and/or firm as professionals or consultants or financial
advisors to the Company as are deemed necessary to represent and assist the Company in carrying
out its duties under the Bankruptcy Code, and in connection therewith, the Authorized Officers
acting alone or in any combination, hereby is, authorized, directed and empowered, on behalf of and
in the name of the Company to execute appropriate retention agreements, pay appropriate retainers
prior to and immediately upon the filing of the Chapter 11 Case, and to cause to be filed an
appropriate application for authority to retain the services of such firms.

III.     Debtor-in Possession Financing

         RESOLVED, that the Authorized Officers be, and hereby are, authorized, directed, and
empowered, on behalf of and in the name of the Company (A) to obtain post-petition financing
according to the terms negotiated, or to be negotiated, by the management of the Company,
including under debtor-in-possession credit facilities or relating to the use of cash collateral, and (B)
to secure the payment and performance of any post-petition financing by (i) pledging or granting
liens and mortgages on, or security interest in, all or any portion of the Company’s assets, including
all or any portion of the issued and outstanding capital stock, partnership interests, or membership
interests of any subsidiaries of the Company, whether now owned or hereafter acquired, and (ii)
entering into or causing to be entered into such security agreements, pledge agreements, control
agreements, intercreditor agreements, mortgages, deeds of trust and other agreements as are
necessary, appropriate, or desirable to effectuate the intent of, or matters reasonably contemplated or


10179247-1                                         4
             Case 20-23348-PDR          Doc 1     Filed 12/07/20     Page 116 of 121




implied by, this resolution in such form, covering such collateral and having such other terms and
conditions as are approved or deemed necessary, appropriate or desirable by the officer executing the
same, the execution thereof by such officer to be conclusive evidence of such approval or
determination; and it is further

        RESOLVED, that the form, terms, and provisions of the DIP Facility, the DIP Credit
Agreement, and each of the other DIP Facility Documents (as defined below), and the Company’s
incurrence and performance of its obligations under the DIP Facility, the DIP Credit Agreement, and
each of the other DIP Facility Documents (as defined below), including any borrowings thereunder,
granting of liens on, or security interests in, all or any portion of the Company’s assets as provided
therein, and the consummation of the transactions contemplated thereby, be, and hereby are, in all
respects authorized and approved; and further resolved, that each of the Authorized Officers be, and
hereby is, authorized and empowered to executed and deliver, and to cause the Company to incur
and perform its obligations under the DIP Facility and the DIP Credit Agreement and each of the
agreements, documents, and instruments contemplated by any of the foregoing or requested by the
DIP Facility lenders in connection with any of the DIP Facility (together with the DIP Credit
Agreement, the “DIP Facility Documents”), and each of the documents and instruments
contemplated thereby, in the name and on behalf of the Company under its seal or otherwise,
substantially in the forms presented to the Unitholders, with such changes therein and modifications
and amendments thereto as any Authorized Officer may in his or her sole discretion approve, which
approval shall be conclusively evidenced by his or her execution thereof; and it is further

       RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
empowered to execute and deliver any amendments, amendment and restatements, supplements,
modifications, renewals, extensions, replacements, consolidations, substitutions, and extensions of
the DIP Facility and the DIP Facility Documents that shall in their sole judgment be necessary,
proper or advisable; and it is further

         RESOLVED, that all acts and actions taken by the Authorized Officers prior to the date
hereof with respect to the transactions contemplated by the DIP Credit Agreement and any of the
other DIP Facility Documents be, and hereby are, in all respects confirmed, approved, and ratified;
and it is further

IV.      General Authorizations and Ratifications.

        RESOLVED, that the Authorized Officers be, and each of them acting alone or in any
combination is, hereby authorized, directed and empowered from time to time in the name and on
behalf of the Company, to (i) take such further actions and execute and deliver or cause to be
executed and delivered, where necessary or appropriate, file (or cause to be filed) with the
appropriate governmental authorities all such other certificates, instruments, guaranties, notices and
documents as may be required or as such Authorized Officer may deem necessary, advisable or
proper to carry out the intent and purpose of the foregoing resolutions, including the execution and
delivery of any security agreements, pledges, financing statements and the like, (ii) perform the
obligations of the Company under the Bankruptcy Code, the DIP Facility, the DIP Credit
Agreement, and the other DIP Facility Documents, with all such actions to be performed in such


10179247-1                                        5
             Case 20-23348-PDR          Doc 1     Filed 12/07/20     Page 117 of 121




manner, and all such certificates, instruments, guaranties, notices and documents to be executed and
delivered in such form, as the Authorized Officer performing or executing the same shall approve,
and the performance or execution thereof by such Authorized Officer shall be conclusive evidence of
the approval thereof by such officer and by the Company, and (iii) incur and pay such fees, expenses
and other amounts as in his, her or their judgment shall be necessary, proper or advisable in order to
fully carry out the intent and accomplish the purposes of each of the foregoing resolutions; and it is
further

        RESOLVED, that the Authorized Officers be, and each of them acting alone is, hereby
authorized, directed and empowered from time to time in the name and on behalf of the Company, to
adopt resolutions and otherwise exercise the rights and powers of the Company as such Authorized
Officer may deem necessary, appropriate or desirable; and that thereupon such resolutions shall be
deemed adopted as and for the resolutions of the Company; and it is further

       RESOLVED, that all of the acts and transactions relating to matters contemplated by the
foregoing resolutions, which acts would have been approved by the foregoing resolutions except that
such actions were taken prior to the execution of these resolutions, are hereby in all respects,
confirmed, ratified and approved; and it is further

        RESOLVED, that all acts lawfully done or actions lawfully taken by any director, officer or
equity holder of the Company or any of the professionals in connection with the reorganization or
liquidation of the Company or any matter related thereto, or by virtue of these resolutions be, and
they hereby are, in all respects, ratified, confirmed and approved; and it is further

       RESOLVED, that these resolutions and actions shall be the actions of the Unitholders, and
the Chief Executive Officer of the Company is hereby directed to place the Minutes of the
Unitholders with the records of the proceedings of the Unitholders; and it is further

       RESOLVED, that the Chief Executive Officer of the Company is hereby authorized to join
the execution of, or attest and/or affix the corporate seal of the Company to any documents,
agreement or instrument executed by the Authorized Officers of the Company on behalf of the
Company in furtherance of the foregoing resolutions.

                                       Signatures on following page.




10179247-1                                        6
             Case 20-23348-PDR       Doc 1    Filed 12/07/20    Page 118 of 121




       IN WITNESS WHEREOF, the undersigned, in their capacity as all of the Unitholders and
the NHTV Representative of Unipharma LLC, have executed and delivered this Written Consent for
the purpose of giving their consent hereto as of the date written below.


                                                  UNITHOLDERS


                                                  NHTV ULM HOLDINGS LLC
                                                  (acting on behalf of Raimundo J.
                                                  Santamarta by means of proxy)

                                                  By: North Haven Tactical Value Fund LP,
                                                  its member

                                                  By: MS Tactical Value Fund GP LP,
                                                  its general partner

                                                  By: MS Tactical Value Fund GP Inc.,
                                                  its general partner

                                                  By:_________________________________
                                                         Name: Frederik Wijsenbeek
                                                         Title: Executive Director
                                                                     6 2020
                                                  Dated: December ___,


                                                  NHTV ULM HOLDINGS LLC
                                                  (acting on behalf of Reinaldo
                                                  Santamarta by means of proxy)

                                                  By: North Haven Tactical Value Fund LP,
                                                  its member

                                                  By: MS Tactical Value Fund GP LP,
                                                  its general partner

                                                  By: MS Tactical Value Fund GP Inc.,
                                                  its general partner

                                                  By:_________________________________
                                                         Name: Frederik Wijsenbeek
                                                         Title: Executive Director
                                                                     6 2020
                                                  Dated: December ___,




10179247-1
             Case 20-23348-PDR    Doc 1    Filed 12/07/20    Page 119 of 121




                                               UNITHOLDERS

                                               NHTV ULM HOLDINGS LLC
                                               (acting on behalf of Yohana Santamarta by
                                               means of proxy)

                                               By: North Haven Tactical Value Fund LP,
                                               its member

                                               By: MS Tactical Value Fund GP LP,
                                               its general partner

                                               By: MS Tactical Value Fund GP Inc.,
                                               its general partner

                                               By:_________________________________
                                                      Name: Frederik Wijsenbeek
                                                      Title: Executive Director
                                                                  6 2020
                                               Dated: December ___,

                                               NHTV ULM HOLDINGS LLC
                                               (acting on behalf of Raimundo Esteban
                                               Santamarta by means of proxy)

                                               By: North Haven Tactical Value Fund LP,
                                               its member

                                               By: MS Tactical Value Fund GP LP,
                                               its general partner

                                               By: MS Tactical Value Fund GP Inc.,
                                               its general partner

                                               By:_________________________________
                                                      Name: Frederik Wijsenbeek
                                                      Title: Executive Director
                                                                  6 2020
                                               Dated: December ___,



                         Signatures continue on following page.




10179247-1
             Case 20-23348-PDR    Doc 1    Filed 12/07/20    Page 120 of 121


                                               UNITHOLDERS

                                               NHTV ULM HOLDINGS LLC
                                               (acting on behalf of International Supply
                                               Group Corp. by means of the Proxy)

                                               By: North Haven Tactical Value Fund LP,
                                               its member

                                               By: MS Tactical Value Fund GP LP,
                                               its general partner

                                               By: MS Tactical Value Fund GP Inc.,
                                               its general partner

                                               By:_________________________________
                                                      Name: Frederik Wijsenbeek
                                                      Title: Executive Director
                                                                  6 2020
                                               Dated: December ___,


                                               NHTV (AIV) ULM HOLDINGS LLC

                                               By: North Haven Tactical Value Fund
                                               (AIV) LP, its member

                                               By: MS Tactical Value Fund GP LP,
                                               its general partner

                                               By: MS Tactical Value Fund GP Inc.,
                                               its general partner

                                               By:_________________________________
                                                      Name: Frederik Wijsenbeek
                                                      Title: Executive Director
                                                                  6 2020
                                               Dated: December ___,


                         Signatures continue on following page.




10179247-1
             Case 20-23348-PDR   Doc 1   Filed 12/07/20   Page 121 of 121




                                             NHTV REPRESENTATIVE


                                             By:
                                                   Frederik Wijsenbeck

                                                                    6 2020
                                                   Dated: December ___,




10179247-1
